Exhibit 10.38

SOGOU INC.

SERIES A PREFERRED

SHARE PURCHASE AGREEMENT

OCTOBER 2, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

Definitions

     1   

2.

  

Purchase and Sale of Securities.

     9   

2.1

  

Sale and Issuance of Series A Preferred Shares

     9   

2.2

  

Closing

     9   

3.

  

Representations and Warranties of the Warrantors

     9   

3.1

  

Organization, Good Standing and Qualification

     9   

3.2

  

Corporate Structure; Subsidiaries

     10   

3.3

  

Capitalization

     10   

3.4

  

Authorization

     11   

3.5

  

Valid Issuance of Series A Preferred Shares and Conversion Shares

     11   

3.6

  

Governmental Approvals

     11   

3.7

  

Offering

     11   

3.8

  

Certain Regulatory Matters

     12   

3.9

  

Tax Matters

     12   

3.10

  

Charter Documents; Books and Records

     13   

3.11

  

Financial Statements

     13   

3.12

  

Changes

     14   

3.13

  

Actions and Governmental Orders

     15   

3.14

  

Liabilities

     15   

3.15

  

Commitments

     15   

3.16

  

Compliance with Laws and Governmental Orders

     17   

3.17

  

Title; Properties; Permits

     18   

3.18

  

Related Party Transactions

     19   

3.19

  

Intellectual Property

     19   

3.20

  

Compliance with Other Instruments

     20   

3.21

  

Insurance

     21   

3.22

  

Employee Matters

     21   

3.23

  

No Brokers

     22   

3.24

  

Disclosure

     22   

4.

  

Representations and Warranties of the Purchasers

     22   

4.1

  

Authorization

     22   

4.2

  

Purchase Entirely for Own Account

     22   

4.3

  

Disclosure of Information

     22   

4.4

  

Accredited Investor

     23   

5.

  

Conditions of Purchasers’ Obligations at Closing

     23   

5.1

  

Representations and Warranties

     23   

5.2

  

Performance

     23   

5.3

  

Proceedings and Documents

     23   

5.4

  

Government Approvals and Consents

     23   

5.5

  

Amended Memorandum and Articles

     23   

 

i



--------------------------------------------------------------------------------

5.6

  

Investors’ Rights Agreement

     23   

5.7

  

Right of First Refusal and Co-Sale Agreement

     24   

5.8

  

Share Incentive Plan

     24   

5.9

  

Financial Statements

     24   

5.10

  

Board of Directors

     24   

5.11

  

Indemnification Agreement

     24   

5.12

  

Non-Competition, Non-Solicitation, Confidential Information, and Invention
Assignment Agreements

     24   

5.13

  

Reserved

     24   

5.14

  

Legal Opinions

     24   

5.15

  

No Material Adverse Events

     24   

5.16

  

Restructuring

     25   

5.17

  

Business Plan and Budget

     25   

5.18

  

Waiver of Confidentiality Obligations in Business Contracts

     25   

5.19

  

Waiver of Employee Confidentiality and Non-competition Obligations

     25   

5.20

  

Alibaba Side Agreement

     25   

5.21

  

Bringdown Certificate

     26   

5.22

  

Due Diligence

     26   

6.

  

Conditions of the Company’s Obligations at Closing

     26   

6.1

  

Representations and Warranties

     26   

6.2

  

Payment of Purchase Price

     26   

6.3

  

Performance

     26   

6.4

  

Investors’ Rights Agreement

     26   

6.5

  

Right of First Refusal and Co-Sale Agreement

     26   

6.6

  

Government Approvals and Consents

     26   

7.

  

Covenants and Other Agreements

     27   

7.1

  

Use of Proceeds

     27   

7.2

  

Full-time Employment

     27   

7.3

  

Transfers and Licensing of Intellectual Property

     27   

7.4

  

Restructuring

     28   

7.5

  

Compliance with Applicable Laws

     28   

7.6

  

Confidentiality

     28   

7.7

  

Joint Lab Agreement

     29   

7.8

  

SAFE Registration

     29   

7.9

  

Management of Group Debt

     29   

7.10

  

Public Official Communication

     30   

7.11

  

Non-Compete

     30   

7.12

  

No Negotiation

     31   

8.

  

Miscellaneous

     31   

8.1

  

Indemnification by the Warrantors

     31   

8.2

  

Successors and Assigns

     32   

8.3

  

Governing Law and Dispute Resolution

     32   

8.4

  

Counterparts

     32   

8.5

  

Titles and Subtitles

     33   

 

ii



--------------------------------------------------------------------------------

8.6

  

Notices

     33   

8.7

  

Expenses

     33   

8.8

  

Amendments and Waivers

     33   

8.9

  

Severability

     33   

8.10

  

Entire Agreement

     33   

8.11

  

Specific Performance

     34   

8.12

  

No Waiver

     34   

8.13

  

Further Assurances

     34   

SCHEDULE AND EXHIBITS

 

SCHEDULE A

  

Schedule of Purchasers

SCHEDULE B

  

Disclosure Schedule

SCHEDULE 5.16(i)

  

Assets and Liabilities Transferred from Group to Sohu

SCHEDULE 5.16(ii)

  

Assets and Liabilities Transferred from Sohu to Group

SCHEDULE 5.16(iii)

  

Restructuring Plan

EXHIBIT A

  

Amended and Restated Memorandum and Articles of Association

EXHIBIT B

  

Investors’ Rights Agreement

EXHIBIT C

  

Right of First Refusal and Co-Sale Agreement

EXHIBIT D

  

Share Incentive Plan

EXHIBIT E

  

Form of Director Indemnification Agreement

EXHIBIT F

  

Form of Employment Agreement

 

Form of Non-competition and Non-Solicitation Agreement

 

Form of Confidential Information and Invention Assignment Agreement

EXHIBIT G

  

reserved

 

iii



--------------------------------------------------------------------------------

EXHIBIT H

  

Form of Opinion of Cayman Islands Special Counsel to the Company

EXHIBIT I

  

Form of Opinion of PRC Counsel to the Company

 

iv



--------------------------------------------------------------------------------

SOGOU INC.

SERIES A PREFERRED SHARE PURCHASE AGREEMENT

THIS SERIES A PREFERRED SHARE PURCHASE AGREEMENT (the “Agreement”) is made as of
October 2, 2010, by and among Sogou Inc., a company incorporated under the Laws
of the Cayman Islands (the “Company”), Sogou (BVI) Limited, a company duly
incorporated and existing under the Laws of the British Virgin Islands (“Sogou
BVI”), Sogou Hong Kong Limited, a company duly incorporated and existing under
the Laws of the Hong Kong S.A.R. (“Sogou HK”), Beijing Sogou Technology
Development Co., Ltd. (北京搜狗科技发展有限公司), a limited liability company duly organized
and existing under the Laws of the PRC (the “PRC Subsidiary”), Beijing Sogou
Information Service Co., Ltd. (北京搜狗信息服务有限公司), a limited liability company duly
organized and existing under the Laws of the PRC (“Sogou Information”), and the
purchasers listed on Schedule A hereto (each of which is herein referred to as a
“Purchaser” and, collectively, the “Purchasers,” and with the Company, Sogou
BVI, Sogou HK, the PRC Subsidiary and Sogou Information, the “Parties,” and
each, a “Party”). Sohu.com Inc., a Delaware corporation (“Sohu”), is as
signatory hereto and a Party to this Agreement solely for the purpose of
Sections 3, 7.3, 7.4, 7.6, 7.7, 7.8, 7.9, 7.10, 7.11, 7.12 and 8.1 hereto.

RECITALS

 

A.

The Company wishes to issue and sell Series A Preferred Shares, par value
US$0.001 per share, of the Company (the “Preferred Shares”) to the Purchasers,
and Sogou BVI, Sogou HK, the PRC Subsidiary, Sogou Information and Sohu wish to
induce the Purchasers to subscribe for such Preferred Shares, pursuant to the
terms and subject to the conditions of this Agreement.

 

B.

The Purchasers wish to invest in the Company by subscribing for the Preferred
Shares to be issued by the Company pursuant to the terms and subject to the
conditions of this Agreement.

 

C.

The Parties desire to enter into this Agreement and make the respective
representations, warranties, covenants and agreements set forth herein on the
terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants herein and
other consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Definitions. For purpose of this Agreement:

(a) The term “Action” means any notice, charge, claim, action, complaint,
petition, investigation, suit or other proceeding, whether administrative, civil
or criminal, whether at Law or in equity, and whether or not before any
mediator, arbitrator or Governmental Authority.

 

1



--------------------------------------------------------------------------------

(b) The term “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, Controls, is Controlled by or is under common Control
with such Person.

(c) The term “Agreement” has the meaning set forth in the Preamble of this
Agreement.

(d) The term “Alibaba” means Alibaba Investment Limited.

(e) The term “Amended Memorandum and Articles” has the meaning set forth in
Section 5.5 hereof.

(f) The term “Ancillary Agreements” means, collectively, the Investors’ Rights
Agreement, the Right of First Refusal & Co-Sale Agreement and the
Indemnification Agreements, each as defined herein.

(g) The term “Arbitration Rules” has the meaning set forth in Section 8.3(b)
hereof.

(h) The term “Board” or “Board of Directors” means the board of directors of the
Company.

(i) The term “Business Day” means any weekday that the banks in the Cayman
Islands, the Hong Kong S.A.R., the PRC, and the United States of America are
generally open for business.

(j) The term “CFC” means controlled foreign corporation as defined in the Code.

(k) The term “Charter Documents” means, as to a Person, such Person’s
certificate of incorporation, formation or registration (including, if relevant,
certificates of change of name), memorandum of association, articles of
association or incorporation, charter, by-laws, trust deed, trust instrument,
partnership, operating agreement, limited liability company, joint venture or
shareholders’ agreement or equivalent documents, and business license, in each
case as amended.

(l) The term “Closing” has the meaning has set forth in Section 2.2 hereof.

(m) The term “Code” means the United States Internal Revenue Code of 1986, as
amended.

(n) The term “Company” has the meaning set forth in the Preamble of this
Agreement.

 

2



--------------------------------------------------------------------------------

(o) The term “Company Officials” has the meaning set forth in Section 3.16(e)
hereof.

(p) The term “Compliance Laws” has the meaning set forth in Section 3.16(d)
hereof.

(q) The term “Confidential Information” has the meaning has set forth in
Section 7.6(a) hereof.

(r) The term “Contract” means, as to any Person, any contract, agreement,
undertaking, understanding, indenture, note, bond, loan, instrument, lease,
mortgage, deed of trust, franchise, or license to which such Person is a party
or by which such Person or any of its property is bound, whether oral or
written.

(s) The term “Control” of a given Person means the power or authority, whether
exercised or not, to direct the business, management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; provided, that such power or authority
shall conclusively be presumed to exist upon possession of beneficial ownership
or power to direct the vote of more than fifty percent (50%) of the votes
entitled to be cast at a meeting of the members or shareholders of such Person
or power to control the composition of a majority of the board of directors of
such Person. The terms “Controlled” and “Controlling” have meanings correlative
to the foregoing.

(t) The term “Conversion Shares” means Ordinary Shares issuable upon conversion
of any Preferred Shares.

(u) The term “Disclosing Party” has the meaning has set forth in Section 7.6(c)
hereof.

(v) The term “Disclosure Schedule” has the meaning set forth in Section 3
hereof.

(w) The term “Equity Securities” means, with respect to a Person, any shares,
share capital, registered capital, ownership interest, equity interest, or other
securities of such Person, and any option, warrant, or right to subscribe for,
acquire or purchase any of the foregoing, or any other security or instrument
convertible into or exercisable or exchangeable for any of the foregoing, or any
equity appreciation, phantom equity, equity plans or similar rights with respect
to such Person, or any Contract of any kind for the purchase or acquisition from
such Person of any of the foregoing, either directly or indirectly.

(x) The term “FCPA” has the meaning set forth in Section 3.16(d)(ii) hereof.

(y) The term “Financial Statements” has the meaning set forth in Section 3.11
hereof.

(z) The term “Foreign Exchange Authorization” has the meaning set forth in
Section 3.8(b) hereof.

 

3



--------------------------------------------------------------------------------

(aa) The term “Government Approval” means any approval, authorization, release,
order, or consent required to be obtained from, or any registration,
qualification, designation, declaration, filing, notice, statement or other
communication required to be filed with or delivered to, any Governmental
Authority or any other Person, or any waiver of any of the foregoing.

(bb) The term “Governmental Authority” means any nation or government or any
federation, province or state or any other political subdivision thereof; any
entity, authority or body exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
any government authority, agency, department, board, commission or
instrumentality of the PRC, Hong Kong S.A.R., the Cayman Islands, the British
Virgin Islands or any other country, or any political subdivision thereof, any
court, tribunal or arbitrator, and any self-regulatory organization.

(cc) The term “Governmental Order” means any applicable order, ruling, decision,
verdict, decree, writ, subpoena, mandate, precept, command, directive, consent,
approval, award, judgment, injunction or other similar determination or finding
by, before or under the supervision of any Governmental Authority.

(dd) The term “Group Companies” means, collectively, the Company, Sogou BVI,
Sogou HK, the PRC Subsidiary and Sogou Information, together with each
Subsidiary of the aforementioned entities, and each Person (other than a natural
person) that is, directly or indirectly, Controlled by any of the foregoing,
including but not limited to each joint venture in which any of the foregoing
holds more than fifty percent (50%) of the voting power, and “Group” refers to
all of Group Companies collectively.

(ee) The term “Hong Kong S.A.R.” means the Hong Kong Special Administrative
Region.

(ff) The term “Indemnifiable Loss” has the meaning set forth in Section 8.1
hereof.

(gg) The term “Indemnification Agreement” has the meaning set forth in
Section 5.11 hereof.

(hh) The term “Initial Public Offering” means the closing of the sale of
Ordinary Shares (including American Depositary Receipts representing such
shares) in the first firm-commitment underwritten public offering in the United
States pursuant to an effective registration statement under the Securities Act
or in an equivalent offering on an internationally recognized stock exchange
other than in the United States.

(ii) The term “Intellectual Property” means any and all (i) patents, all patent
rights and all applications therefor and all reissues, reexaminations,
continuations, continuations-in-part, divisions, and patent term extensions
thereof, (ii) inventions (whether patentable or not), discoveries, improvements,
concepts, innovations and industrial models, (iii) registered and unregistered
copyrights, copyright registrations and applications, author’s rights and works
of authorship (including artwork of any kind and software of all types in
whatever medium, inclusive of computer programs, source code, object code and
executable code, and related documentation), (iv) URLs, domain names, web sites,
web pages and any part thereof, (v) technical information, know-how, trade
secrets, drawings, designs, design protocols, specifications for parts and
devices, quality assurance and control procedures, design tools, manuals,
research data concerning historic and current research and development efforts,
including the results of successful and unsuccessful designs, databases and
proprietary data, (vi) proprietary processes, technology, engineering, formulae,
algorithms and operational procedures, (vii) trade names, trade dress,
trademarks, domain names, and service marks, and registrations and applications
therefor, and (viii) the goodwill of the business symbolized or represented by
the foregoing, customer lists and other proprietary information and common-law
rights.

 

4



--------------------------------------------------------------------------------

(jj) The term “Investors’ Rights Agreement” means the Investors’ Rights
Agreement to be entered into by and among the parties thereto on or prior to the
Closing, in the form attached hereto as Exhibit B.

(kk) The term “Key Employee” means, with respect to the Group Companies, the
president, chief executive officer, chief financial officer, chief operating
officer, chief technical officer and chief legal officer, any other employee
with responsibilities similar to any of the foregoing, and the additional
employees set forth in Section 3.22(a) of the Disclosure Schedule.

(ll) The term “Knowledge” means, with respect to the Warrantors, the knowledge
of each of Wang Xiaochuan, Yang Hongtao, Ru Liyun, Yu Chuyuan, Zhang Chaoyang
and Zhou Jing, and that knowledge which should have been acquired by each such
individual after making such due inquiry and exercising such due diligence as a
prudent business person would have made or exercised in the management of his or
her business affairs, including but not limited to due inquiry of all officers,
directors, employees, consultants and professional advisers (including
attorneys, accountants and auditors) of the Group and of its Affiliates who
could reasonably be expected to have knowledge of the matters in question, and
where any statement in the representations and warranties hereunder is expressed
to be given or made to a Person’s Knowledge, or so far as a party is aware, or
is qualified in some other manner having a similar effect, the statement shall
be deemed to be supplemented by the additional statement that such party has
made such due inquiry and due diligence.

(mm) The term “Law” or “Laws” means any constitutional provision, statute or
other law, rule, regulation, official policy or interpretation of any
Governmental Authority and any Governmental Order.

(nn) The term “Liabilities” means, with respect to any Person, all debts,
obligations, liabilities owed by such Person of any nature, whether accrued,
absolute, contingent or otherwise, and whether due or to become due.

(oo) The term “Lien” means any mortgage, pledge, claim, security interest,
encumbrance, title defect, lien, charge, easement, adverse claim, restrictive
covenant, or other restriction or limitation of any kind whatsoever, including
any restriction on the use, voting, transfer, receipt of income, or exercise of
any attributes of ownership.

 

5



--------------------------------------------------------------------------------

(pp) The term “Material Adverse Effect” means any (i) event, occurrence, fact,
condition, change or development that has had, has, or could reasonably be
expected to have a material adverse effect on the business, properties,
employees, results of operations, conditions (financial or otherwise), assets or
liabilities of the Group Companies taken as a whole, (ii) material impairment of
the ability of any Group Company or Sohu to perform the material obligations of
such Person hereunder or under any other Transaction Documents, as applicable,
or (iii) material impairment of the validity or enforceability of this Agreement
or any other Transaction Documents against any Group Company or Sohu.

(qq) The term “Material Contracts” has the meaning set forth in Section 3.15(a)
hereof.

(rr) The term “Ordinary Shares” has the meaning set forth in Section 3.3(a)
hereof.

(ss) The term “Party” and “Parties” has the meaning set forth in the Preamble of
this Agreement.

(tt) The term “Permits” has the meaning set forth in Section 3.17(d) hereof.

(uu) The term “Permitted Liens” means (i) Liens for Taxes not yet delinquent or
the validity of which are being contested and (ii) Liens incurred in the
ordinary course of business, which (x) do not individually or in the aggregate
materially detract from the value, use, or transferability of the assets that
are subject to such Liens and (y) were not incurred in connection with the
borrowing of money.

(vv) The term “Person” means any individual, corporation, partnership, limited
partnership, proprietorship, association, limited liability company, firm,
trust, estate or other enterprise or entity.

(ww) The term “PFIC” means a passive foreign investment company as defined in
the Code.

(xx) The term “PRC” means the People’s Republic of China, but solely for the
purposes of this Agreement and the other Transaction Documents, excluding the
Hong Kong S.A.R., the Macau Special Administrative Region and the islands of
Taiwan.

(yy) The term “PRC Subsidiary” has the meaning set forth in the Preamble of this
Agreement.

(zz) The term “Preferred Shares” has the meaning set forth in the Recitals of
this Agreement.

(aaa) The term “Principal Tribunal” has the meaning set forth in Section 8.3(c)
hereof.

 

6



--------------------------------------------------------------------------------

(bbb) The term “Prohibited Person” means any Person that is (i) a national or
resident of any U.S. embargoed or restricted country, (ii) included on, or
Affiliated with any Person on, the United States Commerce Department’s Denied
Parties List, Entities and Unverified Lists; the U.S. Department of Treasury’s
Specially Designated Nationals, Specially Designated Narcotics Traffickers or
Specially Designated Terrorists, or the Annex to Executive Order No. 13224; the
Department of State’s Debarred List; UN Sanctions, (iii) a member of any PRC
military organization, or (iv) a Person with whom business transactions,
including exports and re-exports, are restricted by a U.S. Governmental
Authority, including, in each clause above, any updates or revisions to the
foregoing and any newly published rules.

(ccc) The term “Public Official” means any employee of a Governmental Authority,
an active member of a political party engaged in political or governmental
activities, a political candidate, officer of a public international
organization, or officer or employee of a state-owned enterprise, including a
PRC state-owned enterprise.

(ddd) The term “Purchase Price” has the meaning set forth in Section 2.1 hereof.

(eee) The term “Purchaser” and “Purchasers” has the meaning set forth in the
Preamble of this Agreement.

(fff) The term “Real Property” has the meaning set forth in Section 3.17(b)
hereof.

(ggg) The term “Related Party” has the meaning set forth in Section 3.18 hereof.

(hhh) The term “Related Party Contracts” has the meaning set forth in
Section 3.18 hereof.

(iii) The term “Representatives” has the meaning set forth in Section 3.16(d)
hereof.

(jjj) The term “Restructuring” has the meaning set forth in Section 5.16 hereof.

(kkk) The term “Right of First Refusal & Co-Sale Agreement” means the Right of
First Refusal & Co-Sale Agreement to be entered into by and among the parties
thereto on or prior to the Closing, in the form attached hereto as Exhibit C.

(lll) The term “SAFE” means the State Administration of Foreign Exchange of the
PRC.

(mmm) The term “Securities” means the Shares and the Conversion Shares.

(nnn) The term “Securities Act” means the U.S. Securities Act of 1933, as
amended and interpreted from time to time.

(ooo) The term “Share Incentive Plan” has the meaning set forth in Section 5.8
hereof.

(ppp) The term “Social Insurance” has the meaning set forth in Section 3.22(b)
hereof.

 

7



--------------------------------------------------------------------------------

(qqq) The term “Sogou BVI” has the meaning set forth in the Preamble of this
Agreement.

(rrr) The term “Sogou HK” has the meaning set forth in the Preamble of this
Agreement.

(sss) The term “Sogou Information” has the meaning set forth in the Preamble of
this Agreement.

(ttt) The term “Sohu” has the meaning set forth in the Preamble of this
Agreement.

(uuu) The term “Statement Date” has the meaning set forth in Section 3.11
hereof.

(vvv) The term “Subsidiary” means, with respect to any specified Person, any
Person of which the specified Person, directly or indirectly, owns or Controls
more than fifty percent (50%) of the issued and outstanding authorized capital,
share capital, voting interests or registered capital. For the avoidance of the
doubt, a “variable interest entity” controlled by another entity shall be deemed
a Subsidiary of that other entity.

(www) The term “Tax” means any national, provincial or local income, sales and
use, excise, franchise, real and personal property, gross receipt, capital
stock, production, business and occupation, disability, employment, payroll,
severance or withholding tax or any other type of tax, levy, assessment, custom
duty or charge imposed by any Governmental Authority, any interest and penalties
(civil or criminal) related thereto or to the nonpayment thereof, and any loss
or tax Liability incurred in connection with the determination, settlement or
litigation of any Liability arising therefrom.

(xxx) The term “Tax Return” means any return, declaration, report, estimate,
claim for refund, claim for extension, information return, or statement relating
to any Tax, including any schedule or attachment thereto.

(yyy) The term “Transaction Documents” means this Agreement, the Ancillary
Agreements, the Amended Memorandum and Articles, the exhibits attached to any of
the foregoing and each of the agreements and other documents otherwise required
in connection with implementing the transactions contemplated by any of the
foregoing.

(zzz) The term “US GAAP” means the generally accepted accounting principles
established by the Financial Accounting Standards Board of the United States, as
amended from time to time.

(aaaa) The term “U.S. real property holding corporation” has the meaning as
defined in the Code.

(bbbb) The term “Warrantors” has the meaning set forth in Section 3 hereof.

 

8



--------------------------------------------------------------------------------

2. Purchase and Sale of Securities.

2.1 Sale and Issuance of Series A Preferred Shares. Subject to the terms and
conditions of this Agreement, each Purchaser agrees, severally and not jointly,
to subscribe for and purchase at the Closing and the Company agrees to sell and
issue to each Purchaser at the Closing, that number of Preferred Shares set
forth opposite such Purchaser’s name on Schedule A hereto, for a purchase price
of US$0.625 per share, amounting to an aggregate subscription price set forth
opposite such Purchaser’s name on Schedule A hereto (the “Purchase Price”).

2.2 Closing.

(a) The consummation of the purchase and sale of the Preferred Shares pursuant
to Section 2.1 hereto (the “Closing”) shall take place at the offices of Sohu in
Beijing as soon as practicable after all closing conditions specified in
Section 5 and Section 6 hereof have been waived or satisfied (except those that
by their nature cannot be satisfied until the Closing) and in no event later
than October 24, 2010, or at such other time and place as the Company and
Purchasers agree upon orally or in writing. If at the Closing any of the closing
conditions specified in Section 5 of this Agreement shall not have been
fulfilled or waived by all the Purchasers, the Purchasers shall, at their
election, be relieved of all of their obligations under this Agreement without
thereby waiving any other right the Purchasers may have by reason of such
failure or such non-fulfillment.

(b) At the Closing, the Company shall deliver to each Purchaser a copy of the
updated register of members of the Company, certified by the registered agent of
the Company, reflecting the issuance to such Purchaser of the Preferred Shares
being purchased by such Purchaser at the Closing, and a certificate representing
the Preferred Shares being purchased by such Purchaser at such Closing, against
payment of such Purchase Price therefor by wire transfer of immediately
available funds by the Purchaser to a bank account designated in writing by the
Company at least three (3) Business Days prior to the Closing.

3. Representations and Warranties of the Warrantors. Subject to such exceptions
as set forth in the disclosure schedule attached hereto as Schedule B (the
“Disclosure Schedule”) furnished to each Purchaser, each of the Company, Sogou
BVI, Sogou HK, the PRC Subsidiary, Sogou Information and Sohu (collectively, the
“Warrantors”) hereby, jointly and severally, represents and warrants to each
Purchaser that each of the statements contained in this Section 3 is true and
complete as of the date of this Agreement, and that each of such statements
shall be true and complete on and as of the date of the Closing, with the same
effect as if made on and as of the date of the Closing.

3.1 Organization, Good Standing and Qualification. The Company is duly
organized, validly existing and in good standing under, and by virtue of, the
Laws of the Cayman Islands.Sogou BVI is duly organized, validly existing and in
good standing under, and by virtue of, the Laws of the British Virgin Islands
and wholly-owned by the Company. Sogou HK is duly organized, validly existing
and in good standing under, and by virtue of, the Laws of Hong Kong S.A.R and
wholly-owned by Sogou BVI. The PRC Subsidiary is a wholly foreign-owned
enterprise of Sogou BVI duly organized, validly existing and in good standing
under, and by virtue of, the Laws of the PRC. Sogou Information is duly
organized, validly existing and in good standing under, and by virtue of, the
Laws of the PRC. Sohu.com Inc. is a corporation duly organized, validly existing
and in good standing under, and by virtue of, the Laws of the State of Delaware.
Each of the Group Companies and Sohu has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted and is duly qualified to transact business and is in good standing in
each other jurisdiction in which the failure to so qualify would have a Material
Adverse Effect.

 

9



--------------------------------------------------------------------------------

3.2 Corporate Structure; Subsidiaries. Section 3.2 of the Disclosure Schedule
sets forth a complete structure chart showing the Group Companies, and
indicating the ownership and Control relationships among all Group Companies
(i) as of the Closing and (ii) upon the completion of the Restructuring. Except
as set forth on Section 3.2 of the Disclosure Schedule, no Group Company owns or
Controls, or has ever owned or Controlled, directly or indirectly, any interest
or share in any other Person or is or was a participant in any joint venture,
partnership or similar arrangement. No Group Company is obligated to make any
investment in or capital contribution in or on behalf of any other Person.

3.3 Capitalization

(a) The capitalization of each Group Company as described on Schedule 3.3 hereto
is true and accurate.

(b) No Other Securities. Except as set forth in this Section 3.3, and except for
(i) the conversion privileges of the Preferred Shares, (ii) certain rights
provided in the Investors’ Rights Agreement and the Right of First Refusal &
Co-Sale Agreement and (iii) awards issued or issuable under the Share Incentive
Plan, there are no and at the Closing there shall not be any authorized or
outstanding Equity Securities of any Group Company. No Group Company is a party
or subject to any agreement that affects or relates to the voting or giving of
written consents with respect to, or the right to cause the registration,
redemption, or repurchase of, any Equity Security of such Group Company.

(c) Issuance and Status. All presently outstanding Equity Securities of each
Group Company were duly and validly issued (or subscribed for) in compliance
with all applicable Laws, preemptive rights of any Person, and applicable
Contracts and are fully paid and non-assessable. All share capital of each Group
Company is and as of the Closing shall be free of any and all Liens (except for
any restrictions on transfer under the Transaction Documents). There are no
(i) resolutions pending to increase the share capital of any Group Company or
cause the liquidation, winding up, or dissolution of any Group Company or
(ii) dividends which have accrued or been declared but are unpaid by any Group
Company.

(d) Vesting. No Group Company’s Contracts relating to its Equity Securities
provides for acceleration of vesting (or lapse of a repurchase right) or other
changes in the vesting provisions or other terms of such agreement or
understanding upon the occurrence of any event or combination of events. No
Group Company has ever adjusted or amended the exercise price of any share
options previously awarded, whether through amendment, cancellation, replacement
grant, repricing, or any other means.

 

10



--------------------------------------------------------------------------------

3.4 Authorization. Each Warrantor has all requisite power and authority to
execute and deliver the Transaction Documents to which it is a party and to
carry out and perform its obligations thereunder. All corporate action on the
part of each Warrantor and their respective officers, directors and shareholders
necessary for the authorization, execution and delivery of the Transaction
Documents to which each is a party, the performance of all obligations of each
Warrantor hereunder and thereunder, and the consummation of the transactions
contemplated herein and therein (in the case of the Company, the authorization,
issuance (or reservation for issuance), sale and delivery of the Preferred
Shares) has been taken or will be taken prior to the Closing. This Agreement has
been duly executed and delivered by each Warrantor. This Agreement constitutes,
and when executed and delivered by the parties thereto the other Transaction
Documents will constitute, valid and legally binding obligations of each
Warrantor that is a party thereto, enforceable against such Warrantor in
accordance with their respective terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other Laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by Laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies, and (iii) to the extent the indemnification
provisions contained in the Investors’ Rights Agreement may be limited by
applicable securities laws.

3.5 Valid Issuance of Series A Preferred Shares and Conversion Shares. The
Preferred Shares being purchased by the Purchasers hereunder, when issued, sold
and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, will be duly and validly issued, fully paid, and
nonassessable, and will be free from any Liens (other than restrictions on
transfer under the Transaction Documents and under applicable securities Laws).
The Conversion Shares have been duly and validly reserved for issuance and, upon
issuance in accordance with the terms of the Amended Memorandum and Articles,
will be duly and validly issued, fully paid, and nonassessable and will be free
from any Liens (other than restrictions on transfer under the Transaction
Documents and under applicable securities Laws).

3.6 Governmental Approvals. No Government Approval on the part of any Group
Company or Sohu is required on or prior to the Closing in connection with its
valid execution, delivery, or performance of the transactions contemplated by
this Agreement or the other Transaction Documents or the offer, sale, issuance
or reservation for issuance of any Securities.

3.7 Offering. Subject in part to the truth and accuracy of the Purchasers’
representations set forth in Section 4 of this Agreement, the offer and sale of
the Preferred Shares as contemplated by the Transaction Documents are exempt
from the qualification, registration and prospectus delivery requirements of the
Securities Act and any applicable securities Laws.

 

11



--------------------------------------------------------------------------------

3.8 Certain Regulatory Matters.

(a) The Group Companies have obtained any and all Government Approvals required
to be obtained on or prior to the Closing and have fulfilled any and all filings
and registration requirements with applicable Governmental Authorities necessary
in respect the Group Companies and their operations. All such filings and
registrations with applicable Governmental Authorities required in respect of
the Group Companies, including but not limited to the registrations with the
Ministry of Commerce (or any predecessors), the State Administration of Industry
and Commerce, SAFE, the Ministry of Industry and Information Technology, the
Ministry of Culture, the General Administration for Press and Publication, the
State Administration for Radio, Film and Television, tax bureau, customs
authorities and the local counterparts of each of such Governmental Authorities,
as applicable, have been duly completed in accordance with applicable Law. No
Group Company has received any letter or notice from any applicable Governmental
Authorities notifying it of the revocation of any Government Approval issued to
it or the need for compliance or remedial actions in respect of the activities
carried out directly or indirectly by any Group Company. Each Group Company has
been conducting its business activities within the permitted scope of business
or is otherwise operating its businesses in full compliance with all relevant
Laws and Governmental Orders. No Group Company has reason to believe that any
authorization of any Governmental Authority, license or permit requisite for the
conduct of any part of its business which is subject to periodic renewal will
not be granted or renewed by the relevant Governmental Authorities.

(b) Except as set forth in Section 3.8(b) of the Disclosure Schedule, each of
the PRC Subsidiary and Sogou Information upon its formation has obtained any
certificates, approvals, permits, licenses, registration receipts and any
similar authority necessary under PRC Laws to conduct foreign exchange
transactions (collectively, the “Foreign Exchange Authorization”) as now being
conducted by it, the lack of which could cause a Material Adverse Effect, and
believes it can obtain, without undue burden or expense, any such Foreign
Exchange Authorization for the conduct of foreign exchange transactions as
planned to be conducted. All existing Foreign Exchange Authorization held by the
PRC Subsidiary and Sogou Information upon its formation are valid, and the PRC
Subsidiary and Sogou Information upon its formation is not in default in any
material respect under any of such Foreign Exchange Authorization.

3.9 Tax Matters

(a) Each Group Company (i) has timely filed all Tax Returns that are required to
have been filed by it with any Governmental Authority, (ii) has timely paid all
Taxes owed by it which are due and payable (whether or not shown on any Tax
Return) and withheld and remitted to the appropriate Governmental Authority all
Taxes which it is obligated to withhold and remit from amounts owing to any
employee, creditor, customer or third party, and (iii) has not waived any
statute of limitations with respect to Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency other than, in the case of
clauses (i) and (ii), unpaid Taxes that are in contest with Tax authorities by
such Group Company in good faith or nonmaterial in amount.

(b) Each Tax Return referred to in paragraph (a) above was properly prepared in
compliance with applicable Law and was (and will be) true, correct and complete
in all material respects. None of such Tax Returns contains a statement that is
false or misleading or omits any matter that is required to be included or
without which the statement would be false or misleading. No reporting position
was taken on any such Tax Return which has not been disclosed to the appropriate
Tax authority or in such Tax Return, as may be required by Law. All records
relating to such Tax Returns or to the preparation thereof required by
applicable Law to be maintained by applicable Group Company have been duly
maintained. No written claim has been made by a Government Authority in a
jurisdiction where the Group does not file Tax Returns that any Group Company is
or may be subject to taxation by that jurisdiction.

 

12



--------------------------------------------------------------------------------

(c) The assessment of any additional Taxes with respect to the applicable Group
Company for periods for which Tax Returns have been filed is not expected to
exceed the recorded Liability therefor in the most recent balance sheet in the
Financial Statements (as defined below), and there are unresolved questions or
claims concerning any Tax Liability of any Group Company. Since the Statement
Date (as defined below), no Group Company has incurred any liability for Taxes
outside the ordinary course of business or otherwise inconsistent with past
custom and practice. There is no pending dispute with, or notice from, any Tax
authority relating to any of the Tax Returns filed by any Group Company, and to
the Knowledge of the applicable Group Company and each of the Warrantors, there
is no proposed Liability for a deficiency in any Tax to be imposed upon the
properties or assets of any Group Company.

(d) No Group Company has been the subject of any examination or investigation by
any Tax authority relating to the conduct of its business or the payment or
withholding of Taxes that has not been resolved or is currently the subject of
any examination or investigation by any Tax authority relating to the conduct of
its business or the payment or withholding of Taxes. No Group Company is
responsible for the Taxes of any other Person by reason of contract, successor
liability or otherwise.

(e) No Group Company is or has ever been a PFIC. No Group Company anticipates
that it will become a PFIC for the current taxable year or any future taxable
year.

3.10 Charter Documents; Books and Records. The Charter Documents of each Group
Company are in the form provided to the Purchasers. Each Group Company maintains
its books of accounts and records in the usual, regular and ordinary manner, on
a basis consistent with prior practice, and which permits its Financial
Statements (as defined below) to be prepared in accordance with US GAAP.

3.11 Financial Statements. Section 3.11 of the Disclosure Schedule sets forth,
and the Company has delivered to each of the Purchasers, the unaudited
management accounts for the Group Companies for the twelve-month period ended
December 31, 2008, the audited consolidated financial statements (balance sheet
and income and cash flow statements) of the Group as of and for the twelve-month
period ended December 31, 2009 and the unaudited consolidated financial
statements (balance sheet and income and cash flow statements) of the Group
reviewed by the Company’s auditor as of and for the six (6)-month period ended
June 30, 2010 (the “Statement Date”) (collectively, the financial statements
referred to above, the “Financial Statements”). The Financial Statements
(i) have been prepared in accordance with the books and records of Group and in
accordance with US GAAP (except that the unaudited Financial Statements may not
contain all footnotes required by US GAAP), and (ii) fairly present, in all
material respects, the financial condition and position of the Group as of the
dates indicated therein and the results of operations and cash flows of the
Group for the periods indicated therein subject in the case of the unaudited
Financial Statements to normal year-end audit adjustments. No Group Company is
owed any accounts receivables.

 

13



--------------------------------------------------------------------------------

3.12 Changes. Since the Statement Date, the Group has operated its business in
the ordinary course consistent with its past practice, there has not been any
Material Adverse Effect or any material change in the way the Group conducts its
business, no Group Company has entered into any transaction outside of the
ordinary course of business consistent with its past practice, and there has not
been by or with respect to any Group Company:

(a) any purchase, acquisition, sale, lease, disposal of or other transfer of any
assets that are individually or in the aggregate material to its business,
whether tangible or intangible, other than the purchase or sale of inventory in
the ordinary course of business consistent with its past practice, and no
acquisition (by merger, consolidation or other combination, or acquisition of
stock or assets, or otherwise) of any business or other Person or division
thereof;

(b) any waiver, termination, settlement or compromise of a valuable right or of
a debt;

(c) any incurrence, creation, assumption, repayment, satisfaction, or discharge
of (i) any material Lien (other than Permitted Liens) or (ii) any indebtedness
or guarantee, or the making of any loan or advance (other than reasonable and
normal advances to employees for bona fide expenses that are incurred in the
ordinary course of business consistent with its past practice), or the making of
any material investment or capital contribution (which shall include, without
limitation, any investment or capital contribution in an amount exceeding (in
any single or series of related transactions) US$500,000);

(d) any amendment to any Material Contract, any entering of any new Material
Contract, or any termination of any Contract that would have been a Material
Contract if in effect on the date hereof, or any amendment to any Charter
Document, or any indication of any intention to amend, enter into or terminate
any Material Contract, or any amendment to or waiver under any Charter Document;

(e) any employment, termination of employment, or material change in any
compensation arrangement or agreement with any Key Employee of any Group Company
(which shall include, without limitation, any change by more than ten percent
(10%) of the aggregate annual compensation due to any Key Employee);

(f) any declaration, setting aside or payment or other distribution in respect
of any Equity Securities, or any direct or indirect redemption, purchase or
other acquisition of any Equity Securities;

(g) any material damage, destruction or loss, whether or not covered by
insurance, adversely affecting the assets, properties, financial condition,
operation or business of any Group Company (which shall include, without
limitation, any damage, destruction or loss in an aggregate amount exceeding
US$500,000);

(h) any material change in accounting methods or practices or any revaluation of
any of its assets;

 

14



--------------------------------------------------------------------------------

(i) except in the ordinary course of business consistent with its past practice,
entry into any closing agreement in respect of material Taxes, settlement of any
claim or assessment in respect of any material Taxes, or consent to any
extension or waiver of the limitation period applicable to any claim or
assessment in respect of any material Taxes, entry or change of any material Tax
election, change of any method of accounting resulting in a material amount of
additional Tax or filing of any material amended Tax Return;

(j) any commencement or settlement of any material Action; or

(k) any agreement or commitment to do any of the things described in this
Section 3.12.

3.13 Actions and Governmental Orders. There is no Action pending or currently
threatened against any Group Company or Sohu or, to the Knowledge of any
Warrantor, any of the officers, directors or employees of any Group Company with
respect to the businesses or proposed business activities of any Group Company,
nor is any Warrantor aware of any basis for any of the foregoing, including with
respect to any Action involving the prior employment of any of the employees of
any Group Company, their use in connection with such Group Company’s business of
any information or techniques allegedly proprietary to any of their former
employers or their obligations under any agreements with prior employers. There
is no Governmental Order in effect and binding on any Group Company or their
respective assets or properties. There is no Action by any Group Company pending
or which such Person intends to initiate against any third party. No Government
Authority has at any time materially challenged or questioned in writing the
legal right of any Group Company to conduct its business as presently being
conducted or proposed to be conducted. No Group Company has received any opinion
or memorandum or advice from legal counsel to the effect that it is exposed,
from a legal standpoint, to any liability or disadvantage which may be material
to its business.

3.14 Liabilities. No Group Company has any Liabilities except for
(i) liabilities set forth in the Financial Statements that have not been
satisfied since the Statement Date, and (ii) current liabilities incurred since
the date of the most recent management accounts following the Statement Date in
the ordinary course of the Group’s business consistent with its past practices
that do not exceed US$500,000 in the aggregate.

3.15 Commitments.

(a) Section 3.15(a) of the Disclosure Schedule contains a complete and accurate
list of each Contract to which a Group Company is bound that

(i) involves obligations (contingent or otherwise) of, or payments in excess of,
US$500,000 individually or in the aggregate per annum or that has terms in
excess of one (1) year,

(ii) restricts the ability of a Group Company to compete or to conduct or engage
in any business or activity or in any territory,

(iii) relates to the sale, issuance, grant, exercise, award, purchase,
repurchase or redemption of any Equity Securities,

 

15



--------------------------------------------------------------------------------

(iv) involves any provisions providing exclusivity, “change in control”, “most
favored nations”, rights of first refusal or first negotiation or similar
rights, or grants a power of attorney, agency or similar authority,

(v) on which the business of any Group Company is substantially dependent or
which is otherwise material to the business of any Group Company,

(vi) involves indebtedness, an extension of credit, a guaranty or assumption of
any obligation, or the grant of a Lien in excess of US$500,000,

(vii) involves the lease, license, sale, use, disposition or acquisition of a
material amount of assets or of a business,

(viii) involves the waiver, compromise, or settlement of any material dispute,
claim, litigation or arbitration,

(ix) involves the ownership or lease of, title to, use of, or any leasehold or
other interest in, any real or personal property (except for personal property
leases involving payments of less than US$100,000 per annum),

(x) involves the establishment, contribution to, or operation of a partnership,
joint venture, franchise or involving a sharing of profits or losses, or any
investment in, loan to or acquisition or sale of the securities, equity
interests or assets of any Person,

(xi) is with any Person listed in Section 3.22(a) of the Disclosure Schedule,

(xii) is entered into pursuant to the Restructuring described in Schedule 5.16
attached hereto,

(xiii) is with a Governmental Authority or state owned enterprise (except for
any agreement or series of related agreements involving payments of less than
US$100,000), or

(xiv) is otherwise material to any Group Company (collectively, the “Material
Contracts”).

(b) A true, fully-executed copy of each Material Contract has been made
available to the Purchasers. No Group Company is subject to any non-written
Material Contracts. Each Material Contract is a valid and binding agreement of
the Group Company that is a party thereto, the performance of which does not and
will not violate any applicable Law or Governmental Order, and is in full force
and effect, and such Group Company has duly performed all of its obligations
under each Material Contract to the extent that such obligations to perform have
accrued, and no breach or default, alleged breach or alleged default, or event
which would (with the passage of time, notice or both) constitute a breach or
default thereunder by such Group Company or, to the Knowledge of the Warrantors,
any other party or obligor with respect thereto, has occurred, or as a result of
the execution, delivery, and performance of the Transaction Documents will
occur. No Group Company has given notice (whether or not written) that it
intends to terminate a Material Contract or that any other party thereto has
breached, violated or defaulted under any Material Contract. No Group Company
has received any notice (whether written or not) that it has breached, violated
or defaulted under any Material Contract or that any other party thereto intends
to terminate such Material Contract.

 

16



--------------------------------------------------------------------------------

3.16 Compliance with Laws and Governmental Orders.

(a) Except as set forth in Section 3.16 of the Disclosure Schedule, each Group
Company has been and is in compliance with all Laws and all Governmental Orders
that are applicable to it or to the conduct or operation of its business or the
ownership or use of any of its assets or properties.

(b) No event has occurred and no circumstance exists that (with or without
notice or lapse of time) (i) may constitute or result in a material violation by
any Group Company of, or a material failure on the part of such Group Company to
comply with, any Law or Governmental Order or (ii) may give rise to any
obligation on the part of a Group Company to undertake, or to bear all or any
portion of the cost of, any remedial action of any nature.

(c) No Group Company has received any notice from any Governmental Authority
regarding (i) any actual, alleged, possible or potential violation of, or
failure to comply with, any Law or Governmental Order or (ii) any actual,
alleged, possible or potential obligation on the part of such Group Company to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature. To the Knowledge of the Warrantors, no Group Company is under
investigation with respect to a violation of any Law or Governmental Order.

(d) Each Group Company and each of its directors, officers, employees, agents
and other persons authorized to act on its behalf (collectively,
“Representatives”), are in compliance with and have complied with all applicable
anti-bribery, anti-corruption, anti-money laundering, recordkeeping and internal
controls Laws (collectively, the “Compliance Laws”). Without limiting the
foregoing, neither any Group Company, nor any Representative has, directly or
indirectly, offered, authorized, promised, condoned, participated in, or
received notice of any allegation of

(i) the making of any gift or payment of anything of value to any Public
Official by any Person to obtain any improper advantage, affect or influence any
act or decision of any such Public Official, or assist any Group Company in
obtaining or retaining business for, or with, or directing business to, any
Person,

(ii) the taking of any action by any Person which (1) would violate the Foreign
Corrupt Practices Act of the United States of America (“FCPA”), as amended, if
taken by an entity subject to the FCPA or (2) could reasonably be expected to
constitute a violation of any applicable Compliance Law, or

(iii) the making of any false or fictitious entries in the books or records of
any Group Company by any Person.

(e) none of the current or former Representatives of any Group Company (the
“Company Officials”) are or were Public Officials. No Company Official has been
involved on behalf of a Government Authority in decisions as to whether any
Group Company or the Purchasers would be awarded business or that otherwise
could benefit any Group Company or the Purchasers, or in the appointment,
promotion, or compensation of persons who will make such decisions. No such
Company Officials will use their government positions to influence acts or
decisions of a government for the benefit of any Group Company or the
Purchasers.

 

17



--------------------------------------------------------------------------------

(f) No Group Company or Representative is a Prohibited Person, and no Prohibited
Person will be given an offer to become an employee, officer, consultant or
director of any Group Company. No Group Company has conducted or agreed to
conduct any business, or entered into or agreed to enter into any transaction
with a Prohibited Person.

(g) The business of each Group Company as now conducted and proposed to be
conducted (including any business proposed to be conducted by entities that are
not currently existing as of the Closing) are in compliance with all Laws and
regulations that may be applicable, including without limitation all Laws of the
PRC with respect to mergers, acquisitions, foreign investment and foreign
exchange transactions.

3.17 Title; Properties; Permits.

(a) Title. The Group Companies have good and valid title to, or a valid
leasehold interest in, all of their assets, whether real, personal or mixed,
purported to be owned by them (including but not limited to all such assets
reflected in the Financial Statements), free and clear of any Liens, other than
Permitted Liens. The foregoing assets collectively represent in all material
respects all assets, rights and properties necessary for the conduct of the
business of the Group in the manner conducted during the periods covered by the
Financial Statements. Except for leased items, no Person other than a Group
Company owns any interest in any such assets. All leases of real or personal
property to which a Group Company is a party are fully effective and afford the
Group Company valid leasehold possession of the real or personal property that
is the subject of the lease.

(b) Real Property. No Group Company owns any real property or has any easements,
licenses, rights of way, or other interests in or to real property, except for
the leasehold interests to real property listed on Section 3.17(b) of the
Disclosure Schedule (“Real Property”). All such leasehold properties are held
under valid, binding and enforceable leases of a Group Company. To the Knowledge
of the Warrantors, all structures, improvements and appurtenances on the Real
Property lie wholly within the boundaries of such Real Property and do not
encroach upon the property of, or otherwise conflict with the property rights
of, any adjoining property owner. To the Knowledge of the Warrantors, all
structures and improvements on the Real Properties, and appurtenances thereto,
and the roof, walls and other structural components which are part thereof, and
the heating, air conditioning, plumbing and other mechanical facilities thereof,
are in good condition and repair in all material respects (reasonable wear and
tear excepted) and without structural defects. Except as set forth on
Section 3.17(b) of the Disclosure Schedule, there are no real properties shared
with any other Person which is not a Group Company, which are used in connection
with the business of the Group.

(c) Personal Property. Section 3.17(c) of the Disclosure Schedule sets forth a
complete and accurate list of all personal property owned or leased by a Group
Company with an individual book or fair market value of US$20,000 or greater.
All machinery, vehicles, equipment and other tangible personal property owned or
leased by a Group Company are (i) in good condition and repair in all material
respects (reasonable wear and tear excepted) and (ii) not obsolete or in need in
any material respect of renewal or replacement, except for renewal or
replacement in the ordinary course of business.

 

18



--------------------------------------------------------------------------------

(d) Permits. Except as set forth in Section 3.17(d)(A) of the Disclosure
Schedule, each Group Company has all material authorizations, approvals,
permits, certificates and licenses, including without limitation any special
approval or permits required under the Laws of the PRC (“Permits”) necessary for
its respective business and operations as now conducted or planned to be
conducted. Section 3.17(d)(B) of the Disclosure Schedule is a complete list of
such Permits, together with the name of the entity issuing each such Permit.
Except as specifically noted thereon, (i) each such Permit is valid and in full
force and effect, (ii) no Group Company is in default or violation of any such
Permit, (iii) no Group Company has received any written notice from any
Governmental Authority regarding any actual or possible default or violation of
any such Permit, (iv) each such Permit will remain in full force and effect upon
the consummation of the transactions contemplated hereby for not less than one
(1) year after the Closing, and (v) to the Knowledge of the Warrantors, no
suspension, cancellation or termination of any such Permits is threatened or
imminent.

3.18 Related Party Transactions. Except otherwise disclosed in Section 3.18 of
the Disclosure Schedule, no officer, director or employee of any Group Company
or any “affiliate” or “associate” (as those terms are defined in Rule 405
promulgated under the Securities Act) of any of them (each of the foregoing, a
“Related Party”), has any Contract with any Group Company (each, a “Related
Party Contract”) nor is there currently any proposed Related Party Contract.
Each Related Party Contract is on terms and conditions as favorable to the
applicable Group Company as would have been obtainable by it at the time in a
comparable arm’s-length transaction with an unrelated party. Except otherwise
disclosed in the Disclosure Schedule, no Related Party has any direct or
indirect ownership interest in any Person (other than a Group Company) with
which a Group Company is affiliated or with which a Group Company has a business
relationship, or any Person (other than a Group Company) that competes with any
Group Company (except that a Related Party may have a passive investment of less
than 3% of the stock of any publicly traded company that engages in the
foregoing). No Related Party has any interest, either directly or indirectly, in
(i) any Person which purchases from or sells, licenses or furnishes to a Group
Company any goods, property, intellectual or other property rights or services
or (ii) any Contract to which a Group Company is a party or by which it may be
bound or affected. None of the Group Companies is indebted, directly or
indirectly, to any Related Party, in any amount whatsoever other than in
connection with expenses or advances of expenses incurred in the ordinary course
of business or relocation expenses of employees of such Group Company.

3.19 Intellectual Property.

(a) Each Group Company owns or otherwise has the sufficient right or license to
use all Intellectual Property necessary for its business as currently conducted
and presently planned to be conducted without any violation or infringement of
the rights of others, free and clear of all Liens other than Permitted Liens.
Section 3.19(a)A of the Disclosure Schedule contains a complete and accurate
list of all material Intellectual Property owned, licensed to or used by each
Group Company, whether registered or not, and a complete and accurate list of
all licenses granted by any Group Company to any third party with respect to any
Intellectual Property. Except as set forth in Section 3.19(a)B of the Disclosure
Schedule, there is no pending or, to the Knowledge of any Warrantor, threatened,
claim or litigation against any Group Company, contesting the right to use its
Intellectual Property, asserting the misuse thereof, or asserting the
infringement or other violation of any Intellectual Property of any third party.
All material inventions and material know-how conceived by all employees of the
Group and related to the businesses of the Group are “works made for hire”, and
all right, title, and interest therein, including any applications therefore,
have been transferred and assigned to, and are currently owned by, the Group.

 

19



--------------------------------------------------------------------------------

(b) Neither Sohu nor any of its Affiliates owns any Intellectual Property that
are necessary for the business as currently conducted and presently planned to
be conducted by any Group Company.

(c) No proceedings or claims in which any Group Company alleges that any Person
is infringing upon, or otherwise violating, any Group Company’s Intellectual
Property rights are pending, and none has been served, instituted or asserted by
any Group Company.

(d) To the Knowledge of the Warrantors, none of the Key Employees of any Group
Company is obligated under any Contract, or subject to any judgment, decree or
order of any court or administrative agency, that would interfere with the use
of his or her best efforts to promote the interests of such Group Company or
that would conflict with the business of such Group Company as presently
conducted. It will not be necessary to utilize in the course of any Group
Company’s business operations any inventions of any of the respective employees
of any Group Company made prior to their employment by such Group Company,
except for inventions that have been validly and properly assigned or licensed
to the Group Company as of the date hereof.

(e) Each Group Company has taken all security measures that in the judgment of
such Group Company are commercially prudent in order to protect the secrecy,
confidentiality and value of their respective Intellectual Property.

3.20 Compliance with Other Instruments. No Group Company is in violation or
default of any provision of its Charter Documents, or of any instrument,
judgment, order, writ, decree or contract to which it is a party or by which it
is bound, or, to its Knowledge, of any provision of any foreign or local
statute, rule or regulation applicable to such Group Company, except such
violations or defaults as are not reasonably expected to have a material adverse
effect on its business or properties. The execution, delivery and performance by
each Group Company and Sohu of and compliance by each with each of the
Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby, will not result in (i) any such violation or default or be
in conflict with or constitute, with or without the passage of time or the
giving of notice or both, a default under (1) the Charter Documents of any Group
Company, (2) any Material Contract, or (3) any applicable Law, (ii) the creation
or imposition of any material Lien upon, or with respect to, any of the
properties, assets or rights of any Group Company, or (iii) any termination,
modification, cancellation, or suspension of any material right of, or any
augmentation or acceleration of any material obligation of, any Group Company.

 

20



--------------------------------------------------------------------------------

3.21 Insurance. Each Group Company has in full force and effect insurance
coverage of such types and at the coverage levels as are prudent and customary
for similarly situated companies. Section 3.21 of the Disclosure Schedule sets
forth the material insurance policies and bonds maintained by each Group Company
as well as the name of the insurer under each such policy and bond, the type of
policy or bond, the coverage amount, any applicable deductible, and all material
claims made under thereunder in the past three (3) years. There is no material
claim pending thereunder as to which coverage has been questioned, denied or
disputed. All premiums due and payable under all such policies and bonds have
been timely paid, and each Group Company is otherwise in compliance in all
material respects with the terms of such policies and bonds.

3.22 Employee Matters.

(a) Employees. Section 3.22(a) of the Disclosure Schedule enumerates each Key
Employee of each Group Company as of the Closing. The title and compensation of
each such Key Employee is as set forth in the schedule provided by the Company
to the Investors (Zhang Wei of Alibaba) in August 2010. Each such individual is
currently devoting all of his or her business time to the conduct of the
business of the Group. No such individual (and no group of employees) has given
any notice of an intent to resign, and no Group Company has any intention of
terminating the employment of any such individual or any group of employees. To
the Knowledge of the Warrantors, no Key Employee of any Group Company is
obligated under, or in material violation of any term of, any Contract or any
Governmental Order relating to the right of any such individual to be employed
by, or to contract with, such Group Company. No Group Company has received any
notice alleging that any such violation has occurred. No Group Company is a
party to any collective bargaining agreements or other Contract with any union
or guild, and there are no labor unions, works council or other organizations
representing any employee of any Group Company. No employee of the Group
Companies is owed any back wages or other compensation for services.

(b) Actions; Compliance. There is no, and there has not been in the last three
(3) years, any material Action relating to the violation or alleged violation of
any Law by any Group Company pertaining to labor relations or employment
matters, including any charge or complaint filed by an employee with any
Governmental Authority or any Group Company. Each Group Company has complied in
all material respects with all Laws relating to employment, wages, hours,
overtime, working conditions, benefits, retirement, termination, Taxes, and
health and safety. Each Group Company is in compliance with each Law relating to
its provision of any form of social insurance (“Social Insurance”), and has
paid, or made provision for the payment of, all Social Insurance contributions
required under applicable Law. There has not been, and there is not now pending
or, to the Knowledge of the Warrantors, threatened, any strike, union
organization activity, lockout, slowdown, picketing, or work stoppage with
respect to the employees of any Group Company or any unfair labor practice
charge against any Group Company. There is no pending internal investigation
related to any employee or consultant of any Group Company. Each of the
employees of each Group Company is subject to a written employment agreement
with such Group Company in full compliance with applicable Law, and each of the
consultants of each Group Company is subject to an agreement to the extent
required by applicable Law and in full compliance with applicable Law.

 

21



--------------------------------------------------------------------------------

3.23 No Brokers. No Group Company or Sohu has any Contract with any broker,
finder or similar agent with respect to the transactions contemplated by this
Agreement or by any of the Transaction Documents, and none of them has incurred
any Liability for any brokerage fees, agents’ fees, commissions or finders’ fees
in connection with any of the Transaction Documents or the consummation of the
transactions contemplated therein.

3.24 Disclosure. The Company and Sohu have provided the Purchasers with all the
information regarding the Group Companies that is reasonably sufficient for
deciding whether to purchase the Preferred Shares, including certain projections
describing its proposed business plan, which was prepared in good faith. No
representation or warranty of the Warrantors contained in this Agreement or any
certificate furnished or to be furnished to the Purchasers at the Closing under
this Agreement, when taken as a whole, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made. To the Knowledge of the Warrantors,
there is no fact that the Warrantors have not disclosed to the Purchasers and
that has had or would reasonably be expected to have an adverse effect upon the
financial condition, operating results, assets, customer or supplier relations,
employee relations or business prospects of any Group Company.

4. Representations and Warranties of the Purchasers. Each Purchaser, severally
and not jointly, hereby represents and warrants to the Company that:

4.1 Authorization. Such Purchaser has full power and authority to enter into
this Agreement and the Transaction Documents to which it is a party, and the
Agreement constitutes, and when executed and delivered by the parties thereto
each such Transaction Document will constitute, its valid and legally binding
obligation, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies, and (iii) to the extent the
indemnification provisions contained in the Investors’ Rights Agreement may be
limited by applicable securities Laws.

4.2 Purchase Entirely for Own Account. The Securities purchased hereunder will
be acquired for investment for such Purchaser’s own account or the account of
one or more of such Purchaser’s Affiliates, not as a nominee or agent, and not
with a view to the distribution of any part thereof, and that such Purchaser has
no present intention of selling, granting any participation in, or otherwise
distributing the same.

4.3 Disclosure of Information. Purchaser has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of the Preferred Shares and the business, properties and financial
condition of the Group. Notwithstanding the foregoing, each Party acknowledges
and agrees that the foregoing shall not in any way limit, reduce or affect the
representations and warranties provided by the Warrantors in this Agreement or
the right of the Purchasers to rely thereon.

 

22



--------------------------------------------------------------------------------

4.4 Accredited Investor. Such Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D, as presently in effect, under the
Securities Act.

5. Conditions of Purchasers’ Obligations at Closing. The obligations of each
Purchaser under Section 2.1 of this Agreement, unless otherwise waived in
writing by all the Purchasers, are subject to the fulfillment on or before the
Closing of each of the following conditions:

5.1 Representations and Warranties. Each of the representations and warranties
of the Warrantors contained in Section 3 hereto shall be true and complete when
made and shall be true and complete on and as of the Closing with the same
effect as though such representations and warranties had been made on and as of
the date of such Closing, except in either case for those representations and
warranties that address matters only as of a particular date, which
representations will have been true and complete as of such particular date.

5.2 Performance. Each Group Company and Sohu shall have performed and complied
in all material respects with all agreements, obligations and conditions
contained in the Transaction Documents that are required to be performed or
complied with by it on or before the Closing.

5.3 Proceedings and Documents. All corporate, legal and other proceedings in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents required to be taken by each Group Company and Sohu on or
prior to the Closing shall have been completed in form and substance reasonably
satisfactory to the Purchasers, and the Purchasers shall have received all such
counterpart original and certified or other copies of such documents as it may
have reasonably requested in connection with such proceedings.

5.4 Government Approvals and Consents. This Agreement and the other Transaction
Documents, and the transactions contemplated hereby and thereby, shall not be
prohibited by any Laws. All Government Approvals of any Governmental Authority
or of any other third Person that are required to be obtained by any Group
Company or Sohu on or prior to the Closing in connection with the consummation
of the transactions contemplated by the Transaction Documents (including but not
limited to those related to the lawful issuance and sale of the Preferred Shares
and all waivers for any rights of first refusal, preemptive rights, put or call
rights, or other rights triggered by Transaction Documents) shall have been duly
obtained and effective as of the Closing.

5.5 Amended Memorandum and Articles. The Amended and Restated Memorandum and
Articles of Association of the Company in the form attached hereto as Exhibit A
(the “Amended Memorandum and Articles”) shall have been duly adopted by all
necessary actions of the Board of Directors and/or the members of the Company
and shall have been duly filed with the appropriate authority(ies) of the Cayman
Islands, and such adoption shall have become effective prior to the Closing with
no alternation or amendment.

5.6 Investors’ Rights Agreement. Each of the parties to the Investors’ Rights
Agreement shall have executed and delivered such agreement to the Purchasers.

 

23



--------------------------------------------------------------------------------

5.7 Right of First Refusal and Co-Sale Agreement. Each of the parties to the
Right of First Refusal and Co-Sale Agreement shall have executed and delivered
such agreement to the Purchasers.

5.8 Share Incentive Plan. The Company shall have duly adopted and made effective
the Share Incentive Plan, in form and substance satisfactory to the Purchasers,
to be attached hereto as Exhibit D (the “Share Incentive Plan”), by all
necessary corporate action of the Board of Directors and shareholders of the
Company.

5.9 Financial Statements. The Company shall have delivered to each Purchaser
(i) the Financial Statements, (ii) the quarterly management accounts of the
Group Companies for each completed fiscal quarter from the Statement Date to the
date of the Closing, and (iii) monthly operating metrics for each completed
calendar month from the Statement Date to the date of the Closing.

5.10 Board of Directors. The Company shall have taken all necessary corporate
action such that immediately following the Closing the Board of Directors of the
Company shall have five (5) members, which members shall be Xiaochuan Wang,
Charles Zhang, CarolYu, Sam Qian, and Zeng Ming.

5.11 Indemnification Agreement. The Company shall have executed and delivered to
each director designated by the Purchasers an Indemnification Agreement (the
“Indemnification Agreement “) in form and substance satisfactory to the
Purchasers, to be attached hereto as Exhibit E.

5.12 Non-Competition, Non-Solicitation, Confidential Information, and Invention
Assignment Agreements. Each Key Employee and each other current employee and
consultant of each Group Company shall have entered into agreement setting forth
employment, non-competition, non-solicitation, confidentiality and invention
assignment obligations in the forms attached hereto as Exhibit F.

5.13 Reserved.

5.14 Legal Opinions. The Purchasers shall have received an opinion from
(i) Conyers Dill & Pearman, Cayman Islands special counsel to the Company, dated
as of the Closing, in the form and substance satisfactory to the Purchasers, to
be attached hereto as Exhibit H; and (ii) King & Wood, PRC counsel to the
Company, dated as of the Closing, in form and substance satisfactory to the
Purchasers, to be attached hereto as Exhibit I.

5.15 No Material Adverse Events. As of the Closing, the business (as conducted),
operations, assets (including intangible assets), liabilities, conditions,
results of operations or prospects of the Company and the other Group Companies
shall be substantially consistent with what the Warrantors have represented to
the Purchasers and shall have experienced no change that, in the Purchasers’
judgment, constitutes a Material Adverse Effect or could reasonably be expected
to produce a Material Adverse Effect on any Group Company.

 

24



--------------------------------------------------------------------------------

5.16 Restructuring. On or prior to the Closing, to the satisfaction of the
Purchasers in their sole discretion, (i) the Group Companies shall have
transferred to Sohu or its Affiliates, as applicable, all the assets,
liabilities, contracts and personnel described in the various agreements listed
on Schedule 5.16(i) hereto (which agreements are in final form as of the date
hereof other than certain schedules thereto which will be delivered to the
Purchasers after the date hereof and are subject to the satisfaction of the
Purchasers in their sole discretion); (ii) Sohu or its Affiliates, as
applicable, shall have transferred to the Group Companies, all the assets,
liabilities, contracts and personnel described in the various agreements listed
on Schedule 5.16(ii) hereto (which agreements are in final form as of the date
hereof other than certain schedules thereto which will be delivered to the
Purchasers after the date hereof and are subject to the satisfaction of the
Purchasers in their sole discretion); and (iii) the Group Companies shall have
completed and shall have caused Sohu or its Affiliates, as applicable, to
complete all aspects of the restructuring as described on Schedule 5.16(iii)
hereto that are required to be completed on or prior to the Closing to the
satisfaction of the Purchasers (collectively, the “Restructuring”). The Group
Companies and Sohu hereby acknowledge and agree that, up to a maximum of
RMB20,000, the costs and expenses associated with performing and completing the
actions set forth in Schedule 5.16 (including any taxes payable as a result of
consummation of such actions) shall be equally borne by Sohu and the Group
Companies, and any additional costs and expenses shall be borne by Sohu.

5.17 Business Plan and Budget. The Company shall have delivered to each
Purchaser, and each Purchaser shall be satisfied with the form and substance of,
a detailed business plan and budget (including the use of proceeds of the sale
of the Preferred Shares pursuant to this Agreement) up to the third quarter of
2011 (or the fourth quarter of 2011 in the even the Closing is not consummated
on or prior to November 15, 2010), which shall have been adopted by the Board of
Directors.

5.18 Waiver of Confidentiality Obligations in Business Contracts. Each Group
Company shall have obtained written waiver of the confidentiality obligations of
such Group Company provided in any Contracts to which such Group Company is a
party, but only with respect to the transactions contemplated in this Agreement
and the other Transaction Documents, and shall have delivered to each Purchaser
a copy of each such waiver.

5.19 Waiver of Employee Confidentiality and Non-competition Obligations. Sohu
shall have caused its Affiliates to waive the confidentiality and
non-competition obligations of the employees of each Group Company who were
previously employed by an Affiliate of Sohu, but only with respect to such
employees’ employment with one of the Group Companies in connection with the
transactions contemplated in this Agreement and the other Transaction Documents.

5.20 Alibaba Side Agreement. Each of Sohu, Dr. Charles Zhang and Photon Group
Limited shall have delivered to Alibaba a duly executed agreement in form and
substance satisfactory to Alibaba providing that, prior to the Company’s Initial
Public Offering, neither of them will sell, or permit to be sold by any of their
Affiliates, any equity securities of Sohu or any of its Affiliates that hold
direct or indirect equity interests in the Company to any competitor of Alibaba
(other sales made through public markets in unarranged transactions).

 

25



--------------------------------------------------------------------------------

5.21 Bringdown Certificate. The Company shall have delivered to the Purchasers a
certificate dated as of the Closing, signed by the chief executive officer of
the Company and an authorized representative of Sohu, in form and substance
reasonably satisfactory to the Purchasers, (a) certifying that the
representations and warranties of the Warrantors contained in Section 3 hereof
are true and complete on and as of the Closing; (b) certifying that all
conditions specified in this Section 5 have been fulfilled on or before the
Closing; and (c) attaching thereto (i) the Charter Documents for each of the
Group Companies as then in effect, (ii) copies of all resolutions approved by
the shareholders and boards of directors of each Group Company and Sohu related
to the transactions contemplated hereby, and (iii) good standing certificates
with respect to the Company and Sogou BVI from the applicable authority(ies) in
the Cayman Islands and the British Virgin Islands dated no more than five
(5) days prior to the Closing.

5.22 Due Diligence. The Purchasers shall have completed all business,
technology, legal and financial due diligence on the Group Companies to the
satisfaction of the Purchasers and all issues identified in the course of such
due diligence review have been resolved to the satisfaction of the Purchasers.

6. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to each Purchaser under Section 2.1 of this Agreement, unless otherwise
waived in writing by the Company, are subject to the fulfillment on or before
the Closing of each of the following conditions by the Purchasers:

6.1 Representations and Warranties. The representations and warranties of the
Purchasers contained in Section 4 hereto shall be true and complete when made
and shall be true and complete on and as of the Closing with the same effect as
though such representations and warranties had been made on and as of the
Closing, except in either case for those representations and warranties that
address matters only as of a particular date, which representations will have
been true and complete as of such particular date.

6.2 Payment of Purchase Price. The Purchasers shall have delivered the purchase
price specified in Section 2.1(c) by wire transfer of immediately available
funds to a bank account specified by the Company.

6.3 Performance. Each Purchaser shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
the Transaction Documents that are required to be performed or complied with by
it or him on or before the Closing.

6.4 Investors’ Rights Agreement. Each Purchaser shall have entered into the
Investors’ Rights Agreement.

6.5 Right of First Refusal and Co-Sale Agreement. Each Purchaser shall have
entered into the Right of First Refusal and Co-Sale Agreement.

6.6 Government Approvals and Consents. All Governmental Authorizations and all
authorizations, approvals, consents or permits of any other third party that are
required to be obtained by any Purchaser on or prior to the Closing in
connection with the consummation of the transactions contemplated by this
Agreement shall have been duly obtained and effective as of the Closing.

 

26



--------------------------------------------------------------------------------

7. Covenants and Other Agreements.

7.1 Use of Proceeds. The Company will apply the proceeds from the issuance and
sale of the Preferred Shares pursuant to this Agreement for (i) the repayment of
outstanding amounts due by the Company to Sohu under a Bridge Loan Agreement to
be entered into between Sohu and the Company prior to the Closing Date which
amounts shall not exceed an aggregate amount of $6,000,000, unless approved by
the Board of Directors of the Company and (ii) general working capital and
general corporate purposes consistent with the Company’s business plan and
budget provided to the Investors pursuant to Section 5.18 hereof, or with a
future business plan and budget approved by the board of director of the Company
in accordance with the A&R Memorandum of Association; provided, that during the
one (1) year period following the Closing, any amendment to or replacement of
the budget provided pursuant to Section 5.18 hereof, and the undertaking of or
agreement to undertake any expenditure not accounted for in such budget, shall
require the prior written consent of each of the Purchasers.

7.2 Full-time Employment. Each Group Company shall cause each of its employees
or consultants to devote substantially all of his or her business time to the
conduct of the business of such Group Company and such employee or consultants
shall work solely for the benefits of such Group Company. None of the employees
of any Group Company shall work for or report to the managements of Sohu or any
of its Affiliates (other than the Group Companies). Notwithstanding the
forgoing, Xiaochuan Wang shall continue to be the Chief Technology Officer of
Sohu and the Chief Executive Officer of the Company.

7.3 Transfers and Licensing of Intellectual Property. In the event that Sohu or
any of its Affiliates (other than the Group Companies) develops any Intellectual
Property that is necessary for the business as currently conducted and presently
planned to be conducted by any Group Company, (i) if Sohu or any Affiliate of
Sohu requires the use of such Intellectual Property for its own operations, then
Sohu or such Affiliate of Sohu shall retain ownership of such Intellectual
Property and shall immediately provide a non-exclusive and royalty-free license
to the applicable Group Company, or (ii) if Sohu or any Affiliate of Sohu does
not require the use of such Intellectual Property for its own operations, then
Sohu or such Affiliate of Sohu shall immediately transfer such Intellectual
Property to the applicable Group Company without consideration. In the event
that Sohu or any of its Affiliates (other than the Group Companies) acquires
from any third party any Intellectual Property that is necessary for the
business as currently conducted and presently planned to be conducted by any
Group Company, (i) if Sohu or any Affiliate of Sohu requires the use of such
Intellectual Property for its own operations, then Sohu or such Affiliate of
Sohu shall retain ownership of such Intellectual Property and shall provide a
non-exclusive license to the applicable Group Company at consideration equal to
fifty percent (50%) of Sohu’s or such Affiliate of Sohu’s costs in acquiring
such Intellectual Property, or if Sohu or any Affiliate of Sohu does not require
the use of such Intellectual Property for its own operations, then Sohu or such
Affiliate of Sohu shall immediately transfer such Intellectual Property to the
applicable Group Company at consideration equal to Sohu’s or such Affiliate of
Sohu’s costs in acquiring such Intellectual Property. Each of the Group
Companies and Sohu hereby agrees that it shall not, and it shall cause each of
its Affiliates (other than Sohu and the Group Companies) not to, license any
Intellectual Property subject to this Section 7.3 if such license would violate
Section 7.11 hereof.

 

27



--------------------------------------------------------------------------------

7.4 Restructuring. Each of the Group Companies and Sohu shall use its best
efforts to (i) complete all aspects of the Restructuring that are required to be
completed on or prior to the Closing by October 24, 2010 and (ii) complete all
aspects of the Restructuring that are required to be completed after the Closing
as soon as practicable after the Closing but in no event later than the date
that is specified for each such item in Schedule 5.16 hereto.

7.5 Compliance with Applicable Laws. Each Group Company shall continue to exist
and operate in a manner in compliance with any and all applicable Laws.

7.6 Confidentiality.

(a) Disclosure of Terms. The terms and conditions of this Agreement, any term
sheet or memorandum of understanding entered into pursuant to the transactions
contemplated hereby, all exhibits and schedules attached hereto and thereto, the
transactions contemplated hereby and thereby, including their existence, and all
information furnished by any Party hereto and by representatives of such Parties
to any other Party hereof or any of the representatives of such Parties
(collectively, the “Confidential Information”), shall be considered confidential
information and shall not be disclosed by any Party hereto to any third party
except in accordance with the provisions set forth below.

(b) Permitted Disclosures. Notwithstanding the foregoing, the Company and each
of the Purchasers may disclose (i) the Confidential Information to its current
or bona fide prospective investors, Affiliates and their respective employees,
bankers, lenders, accountants, legal counsels, business partners or
representatives or advisors who need to know such information, in each case only
where such persons or entities are informed of the confidential nature of the
Confidential Information and are under appropriate nondisclosure obligations
substantially similar to those set forth in this Section 7.6, (ii) such
Confidential Information as is required to be disclosed pursuant to routine
examination requests from Governmental Authorities with authority to regulate
such Party’s operations, in each case as such Party deems appropriate in good
faith, and (iii) the Confidential Information to any Person to which disclosure
is approved in writing by the Company and the Purchasers. Any Party hereto may
also provide disclosure in order to comply with applicable Laws, as set forth in
Section 7.6(c) below.

(c) Legally Compelled Disclosure. Except as set forth in Section 7.6(b) above,
in the event that any Party is requested or becomes legally compelled (including
without limitation, pursuant to any applicable tax, securities, other Laws of
any jurisdiction, or any applicable stock exchange rules or regulations) to
disclose the existence of this Agreement or any Confidential Information, such
party (the “Disclosing Party”) shall provide the other Parties hereto with
prompt written notice of that fact and shall consult with the other Parties
hereto regarding such disclosure. At the request of any other Parties, the
Disclosing Party shall, to the extent reasonably possible and with the
cooperation and reasonable efforts of the other Parties, seek a protective
order, confidential treatment or other appropriate remedy. In any event, the
Disclosing Party shall furnish only that portion of the information that is
legally required and shall exercise reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded such information.

 

28



--------------------------------------------------------------------------------

(d) Other Exceptions. Notwithstanding any other provision of this Section 7.6,
the confidentiality obligations of the Parties shall not apply to:
(i) information which a restricted party learns from a third party which the
receiving party reasonably believes to have the right to make the disclosure,
provided the restricted party complies with any restrictions imposed by the
third party; (ii) information which is rightfully in the restricted party’s
possession prior to the time of disclosure by the protected party and not
acquired by the restricted party under a confidentiality obligation; or
(iii) information which enters the public domain without breach of
confidentiality by the restricted party.

7.7 Joint Lab Agreement. Each of the Group Companies and Sohu agree that all
Intellectual Property that is generated from any past or existing cooperation
projects among Sohu (or its Affiliates), Tsinghua University and any Group
Company and are related to the business of the Group shall be jointly owned by
Tsinghua and the Company (or any Group Company designated by the Company). Each
of the Group Companies and Sohu further agree, shall cooperate with the Company
to ensure that, and shall use their best efforts to procure Tsinghua University
to agree, that (i) any future agreements relating to any joint lab projects
among Sohu (or its Affiliates), Tsinghua University and any Group Company and
(ii) any specific project agreements entered into pursuant to the Cooperation
Agreement dated as of April 1, 2010 among the PRC Subsidiary, Beijing Sohu
Internet Information Services Co., Ltd., a wholly-owned subsidiary of Sohu, and
Tsinghua University shall provide that (A) any Intellectual Property that is
generated from the performance of such agreements and that are related to the
business of the Group shall be jointly owned by the Company (or any Group
Company designated by the Company) and Tsinghua University, (B) the Company (or
the applicable other Group Company) shall have full rights and freedom to use
and license such Intellectual Property, and (C) Tsinghua University shall have
the right to use such Intellectual Property solely for its own research purposes
and shall not be entitled to sell, license or otherwise transfer such rights or
ownership to any third party.

7.8 SAFE Registration.

(a) Sohu will procure that each Group Company and each holder or beneficiary
owner of Equity Securities of the Company (each, a “Company Security Holder”),
who is a “Domestic Resident” as defined in Circular 75 issued by the SAFE on
October 21, 2005 (the “Circular 75”) and as supplemented by that certain
implementing rule issued by SAFE on May 31, 2007 (known as Notice 106) and is
subject to any of the registration or reporting requirements of Circular 75 has
complied with such reporting and/or registration requirements under Circular 75
and any other applicable SAFE rules and regulations (collectively, the “SAFE
Rules and Regulations”) no later than the three (3) month anniversary of the
Closing.

7.9 Management of Group Debt.

(a) Sohu and the Group Companies will procure that the aggregate of all amounts
payable by the Group to Sohu and its Affiliates as of September 30, 2010 shall
be repaid in full no later than the two (2) year anniversary of the Closing
Date; provided, that such amounts (i) shall be determined based upon the
consolidated financial statements of the Group Companies reviewed by
PricewaterhouseCoopers, (ii) will exclude any amounts payable by Group Companies
to Sohu in connection with any stock-based compensation or smartphone business
activities, and (iii) shall not exceed an aggregate of US$50,000,000. Sohu will
cancel any amounts payable by the Group Companies related to any stock-based
compensation or smartphone business activities and any amount payable by the
Group Companies in excess of US$50,000,000. For the avoidance of doubt, the
terms and conditions set forth in this Section 7.9(a) do not apply to any
amounts that become due and payable the Company to Sohu pursuant to the Bridge
Loan Agreement referred to in Section 7.1(i) above.

 

29



--------------------------------------------------------------------------------

(b) Simultaneously with the repayment of any amount pursuant to clause
(a) above, Sohu will extend a loan of equivalent amount denominated in United
States dollars to the Company under the Sohu Offshore Loan Agreement referred to
in Schedule 5.16(iii) attached hereto (the “Offshore Loan”). For the avoidance
of doubt, no later than the two (2) year anniversary of the Closing Date, no
Group Company shall be indebted to Sohu for any amount other than pursuant to
the Offshore Loan.

(c) Sohu hereby agrees and represents to the Group Companies and the Purchasers
that (i) other than the amounts subject to clause (a) above and any amounts that
become due and payable pursuant to the Bridge Loan Agreement referred to in
Section 7.1(i) above, no Group Company owes or will owe any amount to Sohu or
any of its Affiliates prior to the Closing (except as may be otherwise approved
by the Board of Directors of the Company after Closing); and (ii) the
Cooperation Agreement described in Schedule 5.16(iii)(C) attached hereto is
sufficient to permit Sohu and its Affiliates to provide any assets, services or
other assistance that may be required in connection with the operation of the
businesses of the Group Companies as presently conducted and as proposed to be
conducted, and all such assistance shall be provided free of charge pursuant to
the Cooperation Agreement.

7.10 Public Official Communication. The Group Companies and Sohu will procure
that, except in connection with the negotiation or consummation of arms-length
Contracts between Group Companies and state owned enterprises related to the
business of the Group, no Company Official will meet or communicate with any
Public Official on behalf of any Group Company or the Purchasers prior to the
completion of the transactions contemplated hereby without advising the Company
in writing in advance of such meeting or communication, and the company will
promptly provide such writing to the Purchasers.

7.11 Non-Compete. From and after the date of this Agreement, (i) Sohu will not,
and will procure that none of its Affiliates (other than the Group Companies)
will, engage in any business or business activities in any manner similar to, or
in competition with, the search, browser, input method or related business
activities of the Group Companies; and (ii) the Group Companies will not engage
in any business or business activities in any manner similar to, or in
competition with, the internet portal and other related business activities
(which, for the avoidance of doubt, shall not include search, browser, input
method or related businesses activities or products, except to the extent that
such activities or products are provided on the Sohu internet portal by the
Group Companies) of Sohu and its Affiliates (other than the Group Companies).
For the purposes of this Section 7.11, a Person shall be regarded as engaging in
a business if it (x) undertakes such business activities on its own behalf,
(y) assists, directly or indirectly, any third party undertaking such business
activities, including without limitation by licensing Intellectual Property to
such third party, or (z) invests in or otherwise directly or indirectly owns or
controls equity interests in any third party undertaking such business
activities.

 

30



--------------------------------------------------------------------------------

7.12 No Negotiation. Between the date of this Agreement and the date of the
Closing, Sohu and the Group shall deal exclusively with the Purchasers in
connection with any investment in the Group and shall not, and shall cause their
respective Affiliates and any Person acting on behalf of them or any of their
Affiliates not to, directly or indirectly solicit, initiate, encourage or
entertain any inquiries or proposals from, discuss or negotiate with, provide
any non-public information to or consider the merits of any inquiries or
proposals from any Person (other than the Purchasers) relating to the
transactions contemplated by the Transaction Documents or any business
combination transaction involving any Group Company, including the sale of
shares (including in trust), the merger or consolidation of any Group Company,
or the sale of all or any material portion of any Group Company’s business or
assets, or any comparable transaction or other transaction that would be
inconsistent with the transactions contemplated by the Transaction Documents.
Sohu and the Company shall notify the Purchasers of any such inquiry or proposal
promptly upon receipt or awareness of the same by Sohu, the Group, their
respective Affiliates, or any Person acting on their behalf.

8. Miscellaneous.

8.1 Indemnification by the Warrantors. The Warrantors, jointly and severally,
shall indemnify the Purchasers for any losses, liabilities, damages, liens,
penalties, costs and expenses, including diminution in value of the Preferred
Shares and reasonable advisor’s fees and other reasonable expenses of defense of
any of the foregoing (but excluding any other consequential, speculative or
punitive damages) incurred by any Purchaser as a result of any breach or
violation of any representation or warranty made by any of the Warrantors or any
breach by any of the Warrantors of any covenant or agreement contained herein or
in any of the other Transaction Agreements (an “Indemnifiable Loss”). Without
limiting the generality of the foregoing, notwithstanding any disclosure set
forth in Section 3.13 of the Disclosure Schedule, any Warrantors shall also
indemnify for the Purchasers for any Indemnifiable Losses incurred by such
Purchasers as a result of or in connection with any of the Actions subject to
Section 3.13 hereof. If any Purchaser believes that it has a claim that may give
rise to an indemnity obligation hereunder, it shall give prompt notice thereof
to the Warrantors and the other Purchasers stating specifically the basis on
which such claim is being made, the material facts related thereto, and the
amount of the claim asserted provided, that for the purposes of this
Section 8.1, any notice delivered to the Company and Sohu shall be deemed to
have been delivered to all of the Warrantors. No such claim shall be settled or
resolved without the consent of the Company and Sohu. The rights contained in
this Section 8.1 shall not be deemed to preclude or otherwise limit in any way
the exercise of any other rights or pursuit of other remedies for the breach of
this Agreement or with respect to any misrepresentation. The rights contained in
this Section 8.1 shall not be deemed to preclude or otherwise limit in any way
the exercise of any other rights or pursuit of other remedies for the breach of
this Agreement or with respect to any misrepresentation; provided that (i) no
Purchaser shall attempt to collect any Indemnifiable Loss from Sohu unless and
until such Purchaser has exhausted all remedies against the other Warrantors for
such Indemnifiable Loss and (ii) the aggregate liability for all the Warrantors
for Indemnifiable Losses shall not exceed the amount of the aggregate Purchase
Price. Except with respect to Indemnifiable Losses incurred as a result of any
breach or violation by Sohu, Sohu shall not be obligated to pay any
Indemnifiable Loss to a Purchaser unless and until the other Warrantors have not
paid such amount within thirty (30) days delivery of written request for payment
by such Purchaser to the Company and Sohu; provided, that after such thirty
(30) day period Sohu shall be obligated to pay such amount in full upon receipt
of written request by such Purchaser.

 

31



--------------------------------------------------------------------------------

8.2 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the Parties (including transferees of
any Preferred Shares). Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the Parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

8.3 Governing Law and Dispute Resolution.

(a) This Agreement shall be governed by and construed under the Laws of the
State of New York as applied to agreements among New York residents entered into
and to be performed entirely within New York, without regard to principles of
conflict of laws thereunder.

(b) Each of the Parties hereto irrevocably (i) agrees that any dispute or
controversy arising out of, relating to, or concerning any interpretation,
construction, performance or breach of this Agreement, shall be settled by
arbitration to be held in the Hong Kong S.A.R. under the UNCITRAL Arbitration
Rules in accordance with the HKIAC Procedures for the Administration of
International Arbitration in force at the date of this Agreement (the
“Arbitration Rules”), (ii) waives, to the fullest extent it may effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any such arbitration, and (iii) submits to the exclusive jurisdiction of the
Hong Kong S.A.R. in any such arbitration. There shall be one (1) arbitrator,
selected in accordance with the Arbitration Rules. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The parties to the arbitration shall each pay an equal
share of the costs and expenses of such arbitration, and each party shall
separately pay for its respective counsel fees and expenses.

(c) In the event of two or more arbitrations having been commenced under this
Agreement, the tribunal in the arbitration first filed (the “Principal
Tribunal”) may in its sole discretion, upon the application of any party to the
arbitrations, order that the proceedings be consolidated before the Principal
Tribunal, which will have the jurisdiction to resolve all disputes forming part
of the consolidation order, if (i) there are issues of fact and/or law common to
the arbitrations, (ii) the interests of justice and efficiency would be served
by such a consolidation, and (iii) no prejudice would be caused to any party in
any material respect as a result of such consolidation, whether through undue
delay or otherwise. Such application shall be made as soon as practicable and
the party making such application shall give notice to the other parties to the
arbitrations.

8.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

32



--------------------------------------------------------------------------------

8.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

8.6 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when received, if sent by confirmed
email during normal business hours of the recipient, and if not, then on the
next Business Day, (iii) when sent by facsimile at the number shown below the
signature of each party on the signature page of this Agreement, upon receipt of
confirmation of error-free transmission, or (iv) three (3) Business Days after
deposit with an international reputable overnight delivery service, postage
prepaid, sent to the address shown below the signature of each party on the
signature page of this Agreement (or at such other addresses as shall be
specified by notice given in accordance with this Section 8.6), with next- or
second-business-day delivery guaranteed, provided that the sending party
receives a confirmation of delivery from the delivery service provider.

8.7 Expenses. The Company shall pay all of its own costs and expenses incurred
in connection with the negotiation, execution, delivery and performance of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby. Upon the Closing or earlier termination of the transactions
contemplated hereby by the Company without due cause, the Company will be liable
to the Purchasers for their reasonable costs and expenses incurred or to be
incurred by the Purchasers with respect to the negotiation, execution, delivery
of this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, which shall include all third party consulting
or advisory fees and out of pocket expenses, provided that the amount so
reimbursed will not to exceed US$100,000, and that in the event the Closing is
consummated the Purchasers may deduct such amount from the Purchase Price to be
paid to the Company at the Closing. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

8.8 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Purchasers. Any amendment or waiver
effected in accordance with this section shall be binding upon each of the
Parties hereto.

8.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under or in conflict with applicable Laws or regulations of any
jurisdiction, such provision shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

8.10 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) and the documents referred to herein constitute the entire understanding
and agreement among the Parties and no Party shall be liable or bound to any
other Party in any manner by any warranties, representations, or covenants
except as specifically set forth herein or therein.

 

33



--------------------------------------------------------------------------------

8.11 Specific Performance. The Parties hereto acknowledge that, in view of the
transactions contemplated by this Agreement, each Party would not have an
adequate remedy at law for money damages in the event that this Agreement has
not been performed in accordance with its terms, and therefore agrees that the
non-breaching Parties shall be entitled to specific enforcement of the terms
hereof in addition to any other remedy to which such non-breaching parties may
be entitled at law or in equity.

8.12 No Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right, power or remedy hereunder at any
one or more times be deemed a waiver or relinquishment of such right, power or
remedy at any other time or times.

8.13 Further Assurances. Upon the terms and subject to the conditions herein,
each of the Parties hereto agrees to use its reasonable best efforts to take or
cause to be taken all action, to do or cause to be done, to execute such further
instruments, and to assist and cooperate with the other Parties hereto in doing,
all things necessary, proper or advisable under applicable Laws or otherwise to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement and, to the extent reasonably
requested by another Party, to enforce rights and obligations pursuant hereto.

[SIGNATURE PAGES FOLLOW]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the date first above written.

 

COMPANY: SOGOU INC.

By:

 

 

Name: Carol Yu

Title: Co-President and Chief Financial Officer

Address:

c/o Sohu.com Inc.

Level 12, Sohu.com Internet Plaza

No. 1 Unit Zhongguancun East Road, Haidian District

Beijing 100084

People’s Republic of China

SOGOU (BVI) LIMITED

By:

 

 

Name: Carol Yu

Title: Co-President and Chief Financial Officer

Address:

c/o Sohu.com Inc.

Level 12, Sohu.com Internet Plaza

No. 1 Unit Zhongguancun East Road, Haidian District

Beijing 100084

People’s Republic of China

SOGOU HONG KONG LIMITED

By:

 

 

Name: Carol Yu

Title: Co-President and Chief Financial Officer

Address:

c/o Sohu.com Inc.

Level 12, Sohu.com Internet Plaza

No. 1 Unit Zhongguancun East Road, Haidian District

Beijing 100084

People’s Republic of China

 

SIGNATURE PAGE TO SERIES A PREFERRED SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

BEIJING SOGOU TECHNOLOGY DEVELOPMENT CO., LTD.

By:

 

 

Name: Carol Yu

Title: Co-President and Chief Financial Officer

Address:

c/o Sohu.com Inc.

Level 12, Sohu.com Internet Plaza

No. 1 Unit Zhongguancun East Road, Haidian District

Beijing 100084

People’s Republic of China

BEIJING SOGOU INFORMATION SERVICES CO., LTD.

By:

 

 

Name: Carol Yu

Title: Co-President and Chief Financial Officer

Address:

c/o Sohu.com Inc.

Level 12, Sohu.com Internet Plaza

No. 1 Unit Zhongguancun East Road, Haidian District

Beijing 100084

People’s Republic of China

 

SIGNATURE PAGE TO SERIES A PREFERRED SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS: ALIBABA INVESTMENT LIMITED

By:

 

 

Name:

Title:

Address:

 

 

CHINA WEB SEARCH (HK) LIMITED

By:

 

 

Name:

Title:

Address:

 

 

PHOTON GROUP LIMITED

By:

 

 

Name:

Title:

Address:

 

 

 

SIGNATURE PAGE TO SERIES A PREFERRED SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Executed Solely for Purposes of the Obligations of Sohu under Sections 3, 7.3,
7.4, 7.6, 7.7, 7.8, 7.9, 7.10, 7.11, 7.12 and 8.1:

SOHU.COM INC.

By:

 

 

Name: Carol Yu

Title: Co-President and Chief Financial Officer

Address:

Level 12, Sohu.com Internet Plaza

No. 1 Unit Zhongguancun East Road, Haidian District

Beijing 100084

People’s Republic of China

 

SIGNATURE PAGE TO SERIES A PREFERRED SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF PURCHASERS

 

Name

   Number of Series A Preferred
Shares Purchased      Aggregate Purchase Price  

Alibaba Investment Limited

     24,000,000       US$ 15,000,000   

China Web Search (HK) Limited

     14,400,000       US$ 9,000,000   

Photon Group Limited

     38,400,000       US$ 24,000,000   

Total

     76,800,000       US$ 48,000,000   



--------------------------------------------------------------------------------

SCHEDULE B

DISCLOSURE SCHEDULE

TO

SOGOU INC.

SERIES A PREFERRED

SHARE PURCHASE AGREEMENT

OCTOBER 2, 2010



--------------------------------------------------------------------------------

This Disclosure Schedule is delivered pursuant to and as part of the Series A
Preferred Share Purchase Agreement dated as of October 1, 2010 (the “Purchase
Agreement”), by and among Sogou Inc., a company incorporated under the Laws of
the Cayman Islands (the “Company”), Sogou (BVI) Limited, a company duly
incorporated and existing under the Laws of the British Virgin Islands (“Sogou
BVI”), Sogou Hong Kong Limited, a company duly incorporated and existing under
the Laws of the Hong Kong S.A.R. (“Sogou HK”), Beijing Sogou Technology
Development Co., Ltd. (北京搜狗科技发展有限公司), a limited liability company duly organized
and existing under the Laws of the PRC (the “PRC Subsidiary”), Beijing Sogou
Information Service Co., Ltd. (北京搜狗信息服务有限公司), a limited liability company duly
organized and existing under the Laws of the PRC (“Sogou Information,” and with
the Company, Sogou BVI, Sogou HK, and PRC Subsidiary, the “Group Companies,” and
each a “Group Company”), and the purchasers listed on Schedule A thereto (the
“Purchasers,” and each a “Purchaser”), and joined in for specific purposes by
Sohu.com Inc., a Delaware corporation (“Sohu”).

Information set forth in this Disclosure Schedule specifically refers to the
section of the Purchase Agreement to which such information is responsive.
Inclusion of information herein shall not be construed as an admission that such
information is material to the business, financial condition, or results of
operations of the Company or would result in a Material Adverse Effect. Cross
references are included herein as a convenience. Any matter included in one
section shall be deemed included in another section to the extent its
applicability in such other section is reasonably apparent on the face of such
information, regardless of the presence of a cross reference. All capitalized
terms used in this Disclosure Schedule and not otherwise defined herein shall
have the same meanings as are ascribed to such terms in the Purchase Agreement.
This Disclosure Schedule shall not vary, change, or alter the literal meaning of
the representations and warranties of the Group Companies and Sohu contained in
the Purchase Agreement, other than creating exceptions thereto which are
responsive to the language of the warranties and representations contained in
the Purchase Agreement.



--------------------------------------------------------------------------------

Section 3.2

Corporate Structure; Subsidiaries

 

1.

See Annex I, attached hereto, for structure charts showing the Group Companies,
and indicating ownership and Control relationships among all Group Companies
(i) as of the signing of this Agreement and (ii) as of Closing.



--------------------------------------------------------------------------------

Annex I to Schedule 3.2

Structure Chart

 

(i)

as of Signing;

LOGO [g126804ex10_38pg48.jpg]



--------------------------------------------------------------------------------

(ii)

as of the Closing:

LOGO [g126804ex10_38pg49.jpg]



--------------------------------------------------------------------------------

Section 3.3

Capitalization

Section 3.3(a)

 

1.

The pre-Closing capitalization of each Group Company is as follows:

 

  a.

Company: 10,000,000 Ordinary Share is authorized, 1 of which is issued and
outstanding and owned by Sohu.com (Search) Limited.

 

  b.

Sogou BVI: 10,000,000 Ordinary Share is authorized, 1 of which is issued and
outstanding and owned by the Company.

 

  c.

Sogou HK: 10,000 Ordinary Shares is authorized, 1 of which is issued and
outstanding and owned by Sogou BVI.

 

  d.

PRC Subsidiary: registered capital of $10,000,000 and 100% owned by Sogou BVI.
100% of such registered capital has been contributed.

 

  e.

Sogou Information: registered capital of RMB ¥20,000,000 and owned by Wang
Xiaochuan (an employee of Sogou) and Hao Xianxian (an employee of Sogou), and
each of whom holds 50% equity interest.



--------------------------------------------------------------------------------

2.

The post-Closing capitalization of each Group Company is as follows:

 

  a.

Company: 240,000,000 Ordinary Share are authorized, 163,200,000 of which are
issued and outstanding or subject to an approved stock incentive plan, and
76,800,000 of which are reserved for issuance upon conversion of Series A
Preferred Shares. 76,800,000 Series A Preferred Shares are authorized as well.
Below is a list of Shareholders and their corresponding shareholding immediately
following Closing:

 

                   on fully diluted basis              

Preferred Shares

(par value, $0.001
per share)

     Ordinary shares
(par value, $0.001
per share)      #      %  

Authorized

     76,800,000         316,800,000         

Immediately after sogou financing

           

Issued and outstanding

           

Sohu

        136,000,000         136,000,000         56.67 % 

Alibaba Investment Limited

     24,000,000            24,000,000         10.00 % 

Yunfeng Fund L.P.

     14,400,000            14,400,000         6.00 % 

Photon Group Limited

     38,400,000            38,400,000         16.00 % 

Reserved

           

Stock incentive plan

        24,000,000         24,000,000         10.00 % 

Subscription by Sohu management

        3,200,000         3,200,000         1.33 % 

Conversion of Series A Preferred

        76,800,000         76,800,000         n/a                              
        

Total

     76,800,000         240,000,000         316,800,000         100.00 %        
                            

 

b.

Sogou BVI: 10,000,000 Ordinary Share is authorized, 1 of which is issued and
outstanding and owned by the Company.

 

c.

Sogou HK: 10,000 Ordinary Shares is authorized, 1 of which is issued and
outstanding and owned by Sogou BVI.

 

d.

PRC Subsidiary: registered capital of $10,000,000 and 100% owned by Sogou BVI.
100% of such registered capital has been contributed.

 

e.

Sogou Information: registered capital of RMB ¥20,000,000 and owned by Wang
Xiaochuan and Hao Xianxian, each of whom is a Sogou employee, and each of whom
holds 50% shareholding.



--------------------------------------------------------------------------------

Section 3.3(b)

None.

Section 3.3(c)

The equity interest of Sogou Information was transferred from Li Wei to Wang
Xiaochuan and from Zhou Jing to Hao Xianxian on September 26, 2010. Such
transfer has not been registered with relevant Government Authorities as of the
signing of this Agreement, but will be registered before the Closing.

The shares of Sogou Information have been pledged to Beijing Sogou Technology
Co., Ltd. according to Loan and Share Pledge Agreement entered between Wang
Xiaochuan and Sogou WFOE, and Hao Xianxian and Sogou WFOE on September 26, 2010.
Such pledge has not been registered with relevant Governmental Authorities as of
the Signing, but will be registered in accordance with Schedule 5.16 of the
Agreement.

Section 3.3(d)

None.



--------------------------------------------------------------------------------

Section 3.8

Regulatory Matters

Section 3.8(b)

 

1.

The Group Company and the holder or beneficial owner of Equity Securities of the
Group Company did not file the required registration with SAFE in accordance
with Circular 75 issued on October 21, 2005 and Implementation Rules issued on
May 31, 2007 (also know as Notice 106). All required registrations with SAFE
will be completed in accordance with Section 7.8 of the Agreement.



--------------------------------------------------------------------------------

Section 3.9

Tax Matters

Section 3.9(d)

None.



--------------------------------------------------------------------------------

Section 3.11

Financial Statements

 

1.

See Annex II, attached hereto, for the Financial Statements.



--------------------------------------------------------------------------------

Annex II to Schedule 3.11

Audited Consolidated Financial Statement As Of December 31, 2009

(See attached.)

SOGOU INC.

CONSOLIDATED BALANCE SHEET AS OF DECEMBER 31, 2009

 

     As of December  31,
2009        US$  

Assets

  

Current assets:

  

Cash and cash equivalents

     650,280   

Prepaid and other current assets

     171,849            

Total current assets

     822,129            

Non-current assets:

  

Fixed assets, net

     11,870,075   

Intangible assets, net

     56,816            

Total assets

     12,749,020            

Liabilities and shareholders’ deficit

Current liabilities:

  

Accrued liabilities to suppliers and agents

     2,299,333   

Deferred revenue

     2,917,975   

Accrued salary and benefits

     1,102,086   

Tax payable

     104,319   

Due to Sohu

     36,333,817            

Total current liabilities

     42,757,530            

Total liabilities

     42,757,530            

Commitments and contingencies

  

Shareholders’ deficit:

  

Paid in capital (US$ 1 par value; 10 million shares authorized, issued and
outstanding as of December 31, 2009)

     10,000,000   

Additional paid-in capital

     2,720,649   

Accumulated deficit

     (43,516,230 ) 

Accumulated other comprehensive income

     787,071            

Total shareholders’ deficit

     (30,008,510 )          

Total liabilities and shareholders’ deficit

     12,749,020            

The accompanying notes are an integral part of these consolidated financial
statements.



--------------------------------------------------------------------------------

SOGOU INC.

CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2009

 

     For the year ended
December 31, 2009        US$  

Net revenues

  

Bid listing

     6,403,048   

Paid listing

     996,332   

Others

     1,221,867            

Total net revenues

     8,621,247   

Cost of revenues

     9,688,493            

Gross loss

     (1,067,246 )          

Operating expenses:

  

Sales and marketing

     6,098,138   

General and administrative

     878,845   

Research and development

     11,521,606            

Total operating expenses

     18,498,589            

Operating loss

     (19,565,835 ) 

Other expenses

     16,653            

Net loss

     (19,582,488 )          

Share-based compensation expenses included in:

  

-Cost of revenues

     —     

-Sales and marketing

     (3,614 ) 

-General and administrative

     (31,002 ) 

-Research and development

     768,617   

The accompanying notes are an integral part of these consolidated financial
statements.



--------------------------------------------------------------------------------

SOGOU INC.

CONSOLIDATED STATEMENT OF CASH FLOW FOR THE YEAR ENDED DECEMBER 31, 2009

 

     For the year ended
December 31, 2009        US$  

Cash flows from operating activities

  

Net loss

     (19,582,488 )          

Adjustments to reconcile net loss to net cash provided by operating activities:

  

Depreciation and amortization

     2,963,253   

Disposal loss of fixed assets

     23,537   

General corporate expense allocation

     830,463   

Research and development expense allocation

     830,905   

Top management share-based compensation allocation

     57,461   

Changes in current assets and liabilities:

  

Accounts receivable

     14,631   

Prepaid and other current assets

     119,978   

Deferred revenue

     727,631   

Accrued liabilities to suppliers and agents

     827,428   

Accrued salary and benefits

     411,875   

Tax payable

     46,776   

Due to Sohu

     15,557,999            

Net cash provided by operating activities

     2,829,449            

Cash flows from investing activities

  

Net cash received from disposal of fixed assets

     48,166   

Purchase of fixed assets

     (3,009,053 ) 

Purchase of intangible assets

     (27,025 )          

Net cash used in investing activities

     (2,987,912 )          

Effects of exchange rate changes on cash and cash equivalents

     (13,578 )          

Net decrease in cash and cash equivalents

     (172,041 ) 

Cash and cash equivalents at beginning of year

     822,321            

Cash and cash equivalents at end of year

     650,280            

The accompanying notes are an integral part of these consolidated financial
statements.



--------------------------------------------------------------------------------

Unaudited Pro Forma Condensed Consolidated Balance Sheet As Of June 30, 2010

(See attached.)

SOGOU INC.

UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET

AS OF JUNE 30, 2010

 

     As of        June 30, 2010      Acquire S9
Input
Method      Acquire
Sogou
Intelligent
Input
Method on
Mobile      Acquire Sogou
Information
without
Go2map
Business     Transfer in
Assets and
Liabilities
Related with
Search from
New  Software     Transfer in
Fixed Assets
from Sohu
New Era and
New  Media      Transfer
Out Receive
in Advance
and Fixed
Assets from
Sogou
Technology     June 30, 2010        Unaudited                                   
         Pro forma        US$      US$      US$      US$     US$     US$     
US$     US$  

Assets

                    

Current assets:

                    

Cash and cash equivalents

     665,437         —           —           87,743        —          —        
  —          753,180   

Prepaid and other current assets

     523,145         —           —           48,005        —          —        
  —          571,150                                                            
           

Total current assets

     1,188,582         —           —           135,748        —          —     
     —          1,324,330                                                       
                

Non-current assets:

                    

Fixed assets, net

     11,988,228         26,246         33,477         2,816        11,749       
560,602         (30,412 )      12,592,706   

Goodwill

     —           1,894,743         —           —          —          —          
—          1,894,743   

Intangible assets, net

     78,412         677,420         —           —          —          —        
  —          755,832   

Total assets

     13,255,222         2,598,409         33,477         138,564        11,749
       560,602         (30,412 )      16,567,611                              
                                         

Liability and shareholders’ deficit

Current liabilities:

                    

Accrued liabilities to suppliers and agents

     2,703,470         441,768         —           —          —          —     
     —          3,145,238   

Deferred revenue

     3,773,749         —           —           97,189        —          —     
     (176,316 )      3,694,622   

Accrued salary and benefits

     1,529,842         17,860         68,338         206,234        106,430     
  —           —          1,928,704   

Tax payable

     115,821         —           —           —          —          —          
—          115,821   

Due to Sohu

     46,870,361         1,026,065         2,078,578         (156,170 )     
(90,435 )      609,805         141,510        50,479,714                        
                                               

Total current liabilities

     54,993,243         1,485,693         2,146,916         147,253       
15,995        609,805         (34,806 )      59,364,099                        
                                               

Total liabilities

     54,993,243         1,485,693         2,146,916         147,253       
15,995        609,805         (34,806 )      59,364,099                        
                                               



--------------------------------------------------------------------------------

     As of        June 30, 2010     Acquire S9
Input
Method     Acquire
Sogou
Intelligent
Input
Method on
Mobile     Acquire Sogou
Information
without
Go2map
Business     Transfer in
Assets and
Liabilities
Related with
Search from
New  Software     Transfer in
Fixed Assets
from Sohu
New Era and
New  Media     Transfer
Out Receive
in Advance
and Fixed
Assets from
Sogou
Technology     June 30, 2010        Unaudited                                  
      Pro forma        US$     US$     US$     US$     US$     US$     US$    
US$  

Contingent consideration

     —          1,325,302        —          —          —          —          —  
       1,325,302   

Commitments and contingencies

     —          —          —          —          —          —          —       
  —     

Shareholders’ deficit:

                

Paid in Capital (US$ 1 par value; 10 million shares authorized, 10 million
shares issued and outstanding as of December 31, 2009 and June 30, 2010,
respectively)

     10,000,000        —          —          —          —          —         
—          10,000,000   

Additional paid-in capital

     3,707,561        399        (4,324 )      (8,689 )      (4,246 )     
(49,203 )      4,394        3,645,892   

Accumulated deficit

     (56,053,853 )      (212,985 )      (2,109,115 )      —          —         
—          —          (58,375,953 ) 

Accumulated other comprehensive income

     608,271        —          —          —          —          —          —  
       608,271                                                                  
 

Total shareholders’ deficit

     (41,738,021 )      (212,586 )      (2,113,439 )      (8,689 )      (4,246
)      (49,203 )      4,394        (44,121,790 )                                
                                 

Total liabilities and shareholders’ deficit

     13,255,222        2,598,409        33,477        138,564        11,749     
  560,602        (30,412 )      16,567,611                                      
                             



--------------------------------------------------------------------------------

Section 3.12

Changes

 

1.

The Company has increased the salaries of some of its Employees. Below is a
summary of the salary adjustment:

 

  a.

此次调薪针对产品和技术团队，调薪人数约占产品技术人员的79%；

 

  b.

销售体系及支持体系人员的调薪将在2011年初做调整， 2010年10-12月将为销售人员的考核体系调整做准备；

 

  c.

调薪总额为450,369，占9月基本工资的10.6%；

 

  d.

调薪后搜狗全职员工人均月基本工资增长至：11,019元。

 

  e.

公司支付的社保成本暂不增加，社保成本将在2011年4月（养老、医疗等五险调整基数）及7月（住房公积金调整基数）分批发生.

 

2.

The Company has transferred to Sohu or its Affiliates, as applicable, the
assets, contracts and personnel described in the various agreements listed on
Schedule 5.16(i), which such schedule is incorporated herein by reference.

 

3.

Lin Fan (林凡) has indicated to the Company his intention to resign. The
employment Agreement between Sogou WFOE and Lin Fan has been terminated as of
September 30, 2010.



--------------------------------------------------------------------------------

Section 3.13

Actions and Governmental Orders

Sogou Information has been sued by SONY BMG, Warner, Universal and EMI, claiming
that Sogou’s provision of music search services infringed certain copyrights.
The judgment of first instance is attached as Annex III. The cases are now in
second instance.

Sogou Information sued Tencent for unfair competition. The case is now in the
second instance.

 

原告

  

被告

  

起诉时间

  

案由

  

诉讼请求

  

案件进展

搜狗信息、搜狗科技

   深圳市腾讯计算机系统有限公司、北京奥蓝德信息科技有限公司和腾讯科技（深圳）有限公司    2009-6—10    QQ拼音输入法不正当竞争   
20,511,000    二审进程中

Please see disclosure set forth in Section 3.16(2) hereof.

The disclosures set forth and referenced in this Section 3.13 (and any
corresponding disclosures in other sections of this Disclosure Schedule) shall
not in any way limit the rights of the Purchasers pursuant to Section 8.1 of the
Agreement.



--------------------------------------------------------------------------------

Section 3.14

Liabilities

None.

 

Exhibit I-1



--------------------------------------------------------------------------------

Section 3.15

Commitments

Section 3.15(a)

List of Material Agreements:

1、费用合同

 

Type

  

Vendor Name

  

Contract Name

   Contract Amount  

广告合同

  

北京创想无际广告有限公司

  

网络广告发布合同-客户端

     601,000.00   

广告合同

  

江苏省奥蓝德软件有限公司

  

网络广告发布合同-客户端

     360,000.00   

清华实验室

  

清华大学（计算机系）

  

清华大学搜索技术联合实验室

     10,000,000.00   

带宽

  

中国电信股份有限公司北京分公司

  

北京电信IDC服务协议 （大郊亭搜狗机房）

    
 
 

金额不固定 预计每月75万-
77万 根据租用机架和带宽确
定

 
 
  

订货合同

  

北京亚康环宇科技有限公司

  

产品订货合同-服务器及配件

     5,446,500.00   

订货合同

  

北京亚康环宇科技有限公司

  

产品订货合同

     1,321,800.00   

订货合同

  

北京亚康环宇科技有限公司

  

产品订货合同

     1,284,000.00   

订货合同

  

北京亚康环宇科技有限公司

  

产品订货合同-服务器

     2,565,500.00      

和记环球电讯有限公司

  

主机托管服务以及带宽租用

     HKD 358,700.00   

2、重大收入合同

 

对方主体

   合同起始日    合同终止日    金额

浙江中国小商品城集团股份有限公司

   2010-3-10    2010-4-10    600000

北龙中网（北京）科技有限责任公司

   2010-6-30    2010-10-3    540000

江苏省淮安经济开发区管理委员会

   2009-7-1    2014-6-30    2400000



--------------------------------------------------------------------------------

3、重组相关协议

Executed Agreements

 

序号

  

合同对方

  

搜狐主体

  

合同内容

1

  

王小川

  

北京搜狗科技发展有限公司

  

借款协议

2

  

周晶

  

王小川

  

股权转让协议

3

  

郝先先

  

北京搜狗科技发展有限公司

  

借款协议

4

  

李薇

  

北京搜狐新时代信息技术有限公司

  

借款终止协议

5

  

李薇

  

郝先先

  

股权转让协议

6

  

周晶

  

北京搜狐新时代信息技术有限公司

  

关于终止《借款及股权质押协议》的协议

7

  

王小川、郝先先

  

北京搜狗科技发展有限公司、北京搜狗信息服务有限公司

  

业务经营协议

8

  

王小川、郝先先

  

北京搜狗科技发展有限公司

  

股权质押协议

9

  

王小川、郝先先

  

北京搜狗科技发展有限公司、北京搜狗信息服务有限公司

  

独家购买权协议

10

  

北京搜狗科技发展有限公司

  

北京搜狗信息服务有限公司

  

独家技术咨询和服务协议

11

  

北京搜狗科技发展有限公司

  

北京搜狗信息服务有限公司

  

业务分工合作协议

12

  

北京搜狗信息服务有限公司

  

北京搜狐新媒体信息技术有限公司

  

IP转移协议

13

  

Sogou （BVI） Limited

  

Sohu.com Limited

  

IP转移协议

14

  

北京搜狐新时代信息技术有限公司

  

北京搜狗信息服务有限公司

  

智能手机输入法相关人员、IP转移协议

15

  

北京搜狐新时代信息技术有限公司

  

北京搜狗信息服务有限公司

  

S9相关人员、IP转移协议

16

  

北京搜狐新时代信息技术有限公司

  

北京搜狗科技发展有限公司

  

IP转移协议

17

  

北京搜狐软件科技有限公司

  

北京搜狗科技发展有限公司

  

人员转移协议

18

  

北京搜狗信息服务有限公司

  

北京搜狗科技发展有限公司

  

人员转移协议

19

  

北京搜狐互联网信息服务有限公司

  

北京搜狗信息服务有限公司

  

人员转移协议

20

  

北京吉菲尔技术有限公司

  

北京搜狗信息服务有限公司

  

人员转移协议



--------------------------------------------------------------------------------

To be entered before closing

 

序号

  

合同对方

  

搜狐主体

  

合同内容

1

  

北京搜狗科技发展有限公司

  

北京搜狐新媒体信息技术有限公司

  

Go2map相关固定资产、债权债务、人员转移协议

2

  

北京搜狗信息服务有限公司

  

北京搜狐新媒体信息技术有限公司

  

Go2map相关业务、固定资产，商誉、人员协议

3

  

北京搜狐新时代信息技术有限公司

  

北京搜狗信息服务有限公司

  

智能手机输入法相关业务、固定资产、债权债务转移协议

4

  

北京搜狐新媒体信息技术有限公司

  

北京搜狗信息服务有限公司

  

智能手机输入法相关固定资产转移协议

5

  

北京搜狐新时代信息技术有限公司

  

北京搜狗信息服务有限公司

  

S9相关固定资产、商誉、债权债务转移协议

6

  

北京搜狐新媒体信息技术有限公司

  

北京搜狗信息服务有限公司

  

S9相关固定资产转移协议

7

  

北京搜狐软件科技有限公司

  

北京搜狗信息服务有限公司

  

S9相关固定资产转移协议

8

  

北京搜狐新时代信息技术有限公司

  

北京搜狗科技发展有限公司

  

固定资产转让协议

9

  

北京搜狐新媒体信息技术有限公司

  

北京搜狗科技发展有限公司

  

固定资产转让协议

10

  

北京搜狐软件科技有限公司

  

北京搜狗科技发展有限公司

  

固定资产转让协议

11

  

Sogou （BVI） Limited

  

Sohu.com Limited

  

商誉转移

4、公司重大关联交易

 

序号

  

合同对方

  

搜狐主体

  

合同名称

1

  

北京搜狐新媒体信息技术有限公司、北京搜狐互联网信息服务有限公司

  

北京搜狗科技发展有限公司、北京搜狗信息服务有限公司

  

合作协议

Section 3.15(b)

None.



--------------------------------------------------------------------------------

Section 3.16

Compliance with Laws and Governmental Orders

Section 3.16

 

1.

The Group Companies conduct their business, which is defined as Internet and
Value-added telecommunication operations, through the Company’s indirectly
wholly owned PRC Subsidiary and controlled VIE Sogou Information. Both the VIE
structure and the provision of services through Sogou WFOE is vaguely defined
under PRC law, and therefore it is possible that the relevant PRC authorities
could, at any time, assert that any portion or all of the Sogou WFOE and Sogou
Information’s existing ownership structure and businesses violate existing or
future PRC laws, regulations or policies.

 

2.

PRC Subsidiary and Sogou Information have from time to time received complaints
from government authorities, alleging the following violations of laws or
regulations during their operation:

 

  (i)

violations resulting from information accessed through the use of Sogou’s search
services that infringed upon the rights of a third party, none of which
(individually or in the aggregate) would materially impact the business or
operations of any Group Company if deemed to in fact be violations of such third
party rights; and

 

序号

  

投诉方

  

被投诉公司

  

投诉日期

  

投诉原因

  

诉求

1

   北京源泉知识产权代理有限公司    北京搜狗信息服务有限公司    2010-1-12   
我公司收到北京市明诚律师事务所受北京源泉知识产权代理有限公司的委托发来的律师函，称我公司搜狗音乐搜索服务中向互联网用户提供的部分搜索结果中含有未经其当事人允许擅自传播的内容，侵犯其当事人的信息网络传播权。
   要求立即进行删除

2

   阿荣旗人民法院    搜狗    2010-1-12   
我公司收到内蒙古自治区呼伦贝尔市阿荣旗人民法院发来的删帖函，称有网友在搜狗说吧内发布的《紧急求助!阿荣旗法院院长肖锋逼讨债民女吞服40片安眠药，扬言“愿
》帖子（网址为：http://bbs.sogou.com/130458/TuOidoJffUVIBAAAA.html）内容失实，侵犯其及其院长的名誉权。   
要求立即进行删除

3

   张伟基    搜狐公司    2010-1-22   
我公司收到广东东深律师事务所受张伟基的委托发来的律师函，称搜狗搜索结果中的部分结果侵犯其当事人名誉权。    要求删除



--------------------------------------------------------------------------------

4    深圳市迅雷网络技术有限公司    搜狗    2010-1-26   
我公司收到深圳市迅雷网络技术有限公司发来的《要求删除侵权软件/阻断侵权软件链接的通知》，称其为“迅雷客户端软件”的著作权人，搜狗搜索结果中存在未经其许可而对迅雷系列下载软件进行修改的软件版本的链接，严重侵犯其合法权益。
   立即删除并断开相关链接 5    江苏宏源电器有限责任公司    搜狗公司    2010-1-27   

我公司收到江苏丰亚律师事务所受江苏宏源电器有限责任公司的委托发来的律师函，称昵称为“汉唐”的网友在搜狗说吧中发布的名为《江苏电力公司一下属企业宏源电气盖厂房存在严质量问题，责任谁来承担？

》（网址为：

http://bbs.sogou.com/185093/_LtgaKJxYbQIBAAAA.html）内容失实，严重侵犯其当事人名誉权。

   立即删除 6    重庆江田房地产开发公司    北京搜狗科技发展有限公司    2010-3-22   
我公司收到北京市翔实律师事务所受重庆江田房地产开发公司的委托发来的律师函，称题为《重庆：百余老赖名单曝光
出入境限甭想贷款（1）-重庆金融网”的内容侵犯其当事人名誉权等合法权益。    要求删除搜索结果 7    盛唐时空（北京）文化传播有限公司   
北京搜狗科技发展有限公司、北京搜狐在线网络信息服务有限公司    2010-3-30   
我公司收到盛唐时空（北京）文化传播有限公司发来的函件，称其享有王菲演唱的《传奇》的信息网络传播权，我公司搜狗搜索结果中存在未经其授权擅自传播的内容，损害其合法权益。
   删除、断开连接等方式停止侵权传播 8    尤骥    北京搜狗信息服务有限公司    2010-4-14   

我公司收到陕西锦园律师事务所受尤骥的委托发来的函件，称网友“小酷00”在我公司网站上发表的名为《雁塔区法院法官尤骥利用职权制造司法不公》（网址为：

http://bbs.sogou.com/185354/Iau8VLMr__-IBAAAA-1.html）的文章内容侵犯其当事人名誉权。

   要求删除 9    索雅音乐版权代理（北京）有限公司    北京搜狗信息服务有限公司    2010-5-5   
我公司收到北京市明诚律师事务所受索雅音乐版权代理（北京）有限公司的委托发来的律师函，称我公司搜狗音乐搜索服务中提供的《月光下》（江美琪演唱）的部分搜索结果为未经其当事人授权的盗版内容，侵犯其当事人的合法权益
   要求立即删除 10    北京健尔马世纪国际贸易有限公司    北京搜狐互联网信息服务有限公司    2010-5-26   

我公司收到北京市通广律师事务所受北京健尔马世纪国际贸易有限公司的委托发来的律师函，称其当事人享有“健尔马”在第10类的商标权。我公司搜狗搜索中部分搜索结果（含推广搜索位）假冒其当事人官方网站。其当事人与相关网站未建立合作关系，亦未授权其销售“健尔马”牌足疗机和脊柱宝产品。现要求我公司删除侵权搜索链接。相关链接地址如下：

1. http://www.kc4p.cn/zlj/（推广位，页面已经不存在，但推广位有链接及简介）

2. http://zuliaoji.isw.com.cn/

3. http://gw365.com/bjp/5508.asp

   要求立即删除



--------------------------------------------------------------------------------

11

   李文姣    北京搜狐互联网信息服务有限公司    2010-7-7   

我公司收到北京市大成律师事务所广州分所受李文姣的委托发来的律师函，称我公司搜狗搜索中的部分搜索结果内容失实，侵犯其当事人的名誉权。相关链接如下：

1.http://sz.bbs.house.sina.com.cn/thread-3075839-61.html

2.http://bbs.gz.house.163.com/bbs/meilinhuguoji/155144089.html

3.http://blog.sina.com.cn/s/blog_4a1dcf0e0100dx5c.html?tj=1#

4.http://sz.bbs.house.sina.com.cn/s.php?w=TEVF

5.http://blog.soufun.com/bulu/6952661/articledetail3_248651.htm

   要求我公司立即断开链接并进行删除

12

   王子君    北京搜狗信息服务有限公司    2010-6-13   
我公司收到北京市中广承平律师事务所受北京未来天地广告有限公司的委托法律的律师函，称我公司搜狗搜索中的部分结果内容失实，侵犯其名誉权。    要求立即删除

13

   景洪小孩儿旅游咨询服务有限公司    北京搜狗信息服务有限公司    2010-8-2   
认为网易一网友发表的文章《西双版纳小p孩旅行家是骗子，不要相信》侵犯其名誉权，搜狗提供了大量链接   
删除任何相关文字内容、缓存页、链接页面以及不实报道，断开链接。

14

   上海博讯会展有限公司    搜狐公司    2010-8-23    认为搜狗问答上的一篇帖子侵犯其名誉权    删除该贴

15

   陈泽湖、肇庆市裕龙大酒店    搜狐公司    2010-9-3    认为《向中央军委的血泪控诉：肇庆当局纵容黑社会打杀军人》一文与事实不符   
断开链接，消除影响

16

   韩国互联网振兴院（Korea Internet & Security Agency）    搜狐网    2010-9-7   
在搜狗上发现有泄漏的韩国公民的身份证号码    请协助删除或隐藏后7位

17

   杜桂彬    搜狐公司、搜狗网    2010-9-13   
认为搜狗链接的文章《有钱真的可以使鬼推磨吗（番禹一件人神共愤的事情）？》、《强&nbsp；J14岁少女应该判什么刑》侵害其名誉，并严重侵犯广州市南大实业有限公司的商业声誉
   断开链接并予以删除，消除影响

18

   西安正诺影视有限公司    北京搜狐互联网信息服务有限公司    2010-9-16   
认为搜狗提供的《猎狐》一剧的在线观看、下载、链接，侵犯其独家信息网络传播权    断开、删除链接



--------------------------------------------------------------------------------

  (ii)

Lawsuits brought by right owners

 

诉讼进程中的案件

原告

  

被告

  

起诉时间

  

案由

   诉讼请求   

案件状态

金牌娱乐事业有限公司

  

搜狐互联网及搜狗

  

2008-3-31

  

著作权侵权

  

13,500,000

  

二审进程中

环球唱片有限公司

  

搜狐互联网及搜狗

  

2008-3-31

  

著作权侵权

  

12,500,000

  

二审进程中

华纳唱片有限公司

  

搜狐互联网及搜狗

  

2008-3-31

  

著作权侵权

  

14,000,000

  

二审进程中

SONY BMG 音乐娱乐（香港）有限公司

  

搜狐互联网及搜狗

  

2008-3-31

  

著作权侵权

  

12,500,000

  

二审进程中

深圳市腾讯计算机系统有限公司

  

搜狗信息、搜狗科技

  

2009-9-28

  

搜狗拼音输入法不正当竞争

  

20,000,000

  

二审进程中

金牌大风音乐文化股份有限公司

  

搜狗信息

  

2010-1-29

  

信息网络传播权侵权纠纷

  

150,000

  

一审进程中，法院已经中止审理

上海步升大风音乐文化传播有限公司

  

搜狗信息

  

2010-2-4

  

著作权侵权

  

77,000

  

一审进程中

上海步升大风音乐文化传播有限公司

  

搜狗信息

  

2010-2-4

  

著作权侵权

  

83,000

  

一审进程中

上海步升大风音乐文化传播有限公司

  

搜狗信息

  

2010-2-4

  

著作权侵权

  

96,000

  

一审进程中



--------------------------------------------------------------------------------

Section 3.17

Title; Properties; Permits

Section 3.17(b)

 

1.

Sogou WFOE owns office space on Level 9 of the Sohu.com Internet Plaza. The
other Group companies lease office space on Level 9, and some office spaces on
Level 10 of the Plaza. Group employees currently based on Level 10 will be
relocated to Level 9 prior to Closing.

Section 3.17(c)

None.

Section 3.17(d)(A)

 

2.

Sogou Information has not received the Online Video License but is in the
process of applying for the license.

Section 3.17(d)(B)

 

1.

Sogou Information owns the following licenses and permits:

 

  •  

Business License,No. 110108009232616, expiry date 30
June,2011,（营业执照，注册号：110108009232616，北京市工商局海淀分局核发，年检有效期至2011年6月30日）

 

  •  

ICP license京ICP证050897号, expiry date 30 June,2011, issued by Beijing
Administration of Telecommunications（电信与信息服务业务经营许可证，年检有效期至2011年6月30日）

 

  •  

（组织机构代码证，78397331-8，国家质量监督检验检疫总局核发，有效期至2011年8月9日）

 

  •  

Tax Registration Certificate, expiry date 30
July,2011，（税务登记证，京税证字110108383973318号，年检有效期至2011年7月30日）

 

  •  

Online Culture Permit: issued by the Ministry of Culture, 文网文[2010]078号, expiry
date to March 2013（网络文化经营许可证，文网文[2010]078号，有效期至2013年3月，文化部认证）

 

  •  

（北京市高新技术企业，GR200911000564，有效期至2012年6月12日，北京市科委、财政局、国税局、地税局联合认证）

 

  •  

（中关村高新技术企业，20092010170211，有效期至2012年6月3日，中关村科技园区管理委员会认证）

 

  •  

（软件企业，京R-2006-0572，北京市科委认证，年检有效期至2011年6月30日）



--------------------------------------------------------------------------------

  •  

（测绘资质，甲测资字11002014，有效期至2014年12月31日，国家测绘局认证）

 

2.

Sogou WFOE owns the following licenses and permits:

 

  •  

Business License, No. 110000410281598, expiry date 30
June,2011,（营业执照，注册号：110000410281598，北京市工商局海淀分局核发，年检有效期至2011年6月30日）

 

  •  

（组织机构代码证，78395531-2，国家质量监督检验检疫总局核发，有效期至2011年8月9日）

 

  •  

Tax Registration Certificate, expiry date 30
July,2011，（税务登记证，京税证字110108383955312号，年检有效期至2011年7月30日）

 

  •  

（北京市高新技术企业，GR200811001224，有效期至2011年12月23日，北京市科委、财政局、国税局、地税局联合认证）

 

  •  

（中关村高新技术企业，20092019000801，有效期至2012年5月20日，中关村科技园区管理委员会认证）



--------------------------------------------------------------------------------

Section 3.18

Related Party Transactions

 

序号

  

合同对方

  

搜狐主体

  

合同内容

1   

王小川

  

北京搜狗科技发展有限公司

  

借款协议

2   

周晶

  

王小川

  

股权转让协议

3   

郝先先

  

北京搜狗科技发展有限公司

  

借款协议

4   

李薇

  

北京搜狐新时代信息技术有限公司

  

借款终止协议

5   

李薇

  

郝先先

  

股权转让协议

6   

周晶

  

北京搜狐新时代信息技术有限公司

  

关于终止《借款及股权质押协议》的协议

7   

王小川、郝先先

  

北京搜狗科技发展有限公司、北京搜狗信息服务有限公司

  

业务经营协议

8   

王小川、郝先先

  

北京搜狗科技发展有限公司

  

股权质押协议

9   

王小川、郝先先

  

北京搜狗科技发展有限公司、北京搜狗信息服务有限公司

  

独家购买权协议

10   

北京搜狗科技发展有限公司

  

北京搜狗信息服务有限公司

  

独家技术咨询和服务协议

11   

北京搜狗科技发展有限公司

  

北京搜狗信息服务有限公司

  

业务分工合作协议

12   

北京搜狗信息服务有限公司

  

北京搜狐新媒体信息技术有限公司

  

IP转移协议

13   

Sogou （BVI） Limited

  

Sohu.com Limited

  

IP转移协议

14   

北京搜狐新时代信息技术有限公司

  

北京搜狗信息服务有限公司

  

智能手机输入法相关人员、IP转移协议

15   

北京搜狐新时代信息技术有限公司

  

北京搜狗信息服务有限公司

  

S9相关人员、IP转移协议

16   

北京搜狐新时代信息技术有限公司

  

北京搜狗科技发展有限公司

  

IP转移协议

17   

北京搜狐软件科技有限公司

  

北京搜狗科技发展有限公司

  

人员转移协议

18   

北京搜狗信息服务有限公司

  

北京搜狗科技发展有限公司

  

人员转移协议

19   

北京搜狐互联网信息服务有限公司

  

北京搜狗信息服务有限公司

  

人员转移协议

20   

北京吉菲尔技术有限公司

  

北京搜狗信息服务有限公司

  

人员转移协议

21   

北京搜狗科技发展有限公司

  

北京搜狐新媒体信息技术有限公司

  

Go2map相关固定资产、债权债务、人员转移协议

23   

北京搜狗信息服务有限公司

  

北京搜狐新媒体信息技术有限公司

  

Go2map相关业务、固定资产，商誉、人员协议



--------------------------------------------------------------------------------

23   

北京搜狐新时代信息技术有限公司

  

北京搜狗信息服务有限公司

  

智能手机输入法相关业务、固定资产、债权债务转移协议  

24

  

北京搜狐新媒体信息技术有限公司

  

北京搜狗信息服务有限公司

  

智能手机输入法相关固定资产转移协议

25   

北京搜狐新时代信息技术有限公司

  

北京搜狗信息服务有限公司

  

S9相关固定资产、商誉、债权债务转移协议

26   

北京搜狐新媒体信息技术有限公司

  

北京搜狗信息服务有限公司

  

S9相关固定资产转移协议

27   

北京搜狐软件科技有限公司

  

北京搜狗信息服务有限公司

  

S9相关固定资产转移协议

28   

北京搜狐新时代信息技术有限公司

  

北京搜狗科技发展有限公司

  

固定资产转让协议

29   

北京搜狐新媒体信息技术有限公司

  

北京搜狗科技发展有限公司

  

固定资产转让协议

30   

北京搜狐软件科技有限公司

  

北京搜狗科技发展有限公司

  

固定资产转让协议

31   

Sogou （BVI） Limited

  

Sohu.com Limited

  

商誉转移

32   

北京搜狐新媒体信息技术有限公司、北京搜狐互联网信息服务有限公司

  

北京搜狗科技发展有限公司、北京搜狗信息服务有限公司

  

合作协议



--------------------------------------------------------------------------------

Section 3.19

Intellectual Property

Section 3.19(a)(A)

 

1.

The Group Companies own, license, or use the following material Intellectual
Property:

 

  a.

Domain names:

 

序号

  

域名

  取得日期     届满日期 1   

pinyin.cn

    2005-6-24      2011-06-24 2   

sogou.net

    2003-5-26      2009-5-26 3   

sogou.com

    2001-12-19      2016-12-19 4   

sogou-inc.com

    2005-7-24      2015-07-24 5   

sougle.com

    2004-5-3      2010-05-03 6   

sogo.com

    1998-5-6      2009-05-05 7   

sogou.com.cn

    2003-6-3      2009-06-03 8   

sogle.cn

    2005-9-28      2009-09-28 9   

sogle.com.cn

    2005-9-28      2009-09-28 10   

sogle.net.cn

    2005-9-28      2009-09-28 11   

sogou.cn

    2003-11-26      2009-11-26 12   

s9input.com

    2007-1-28      2012-1-28 13   

s9cn.com

    2007-1-28      2012-1-28

 

  b.

Patents:

 

  •  

list of patents owned by Sogou Technology

 

申请号

  

发明专利名称

  

权利人

200610086577.4    基于互联网信息的输入法词频库的生成方法和系统   

搜狗科技

200610103593.X    一种提取新词的方法和系统   

搜狗科技

200610109732.X    一种获取新词的方法、装置以及一种输入法系统   

搜狗科技

200610111562.9    获取新编码字符串的方法及输入法系统、词库生成装置   

搜狗科技

200610127154.2    一种向应用程序输入艺术字/图形的方法及系统   

搜狗科技

200610167240.6    一种直接针对用户的相关信息的发布方法和系统   

搜狗科技

200710079267.4    一种智能组词输入的方法和一种输入法系统及其更新方法         

搜狗科技



--------------------------------------------------------------------------------

200710088278.9

  

一种生成词库的方法、一种输入的方法和一种输入法系统

  

搜狗科技

200710098199.6

  

一种用户词库同步更新的方法和系统

  

搜狗科技

200710099474.6

  

一种字符输入的方法、输入法系统及词库更新的方法

  

搜狗科技

200710099644.0

  

获取限制词信息的方法、优化输出的方法和输入法系统

  

搜狗科技

200710121247.9

  

一种获取口语词条的方法、装置以及一种输入法系统

  

搜狗科技

200710176654.X

  

一种网络资源地址输入的方法和一种输入法系统

  

搜狗科技

200810104217.1

  

一种输入过程中编码纠错的提示方法和系统

  

搜狗科技

200810116409.4

  

一种利用数字键盘进行字词输入的方法和装置

  

搜狗科技

200610139787.5

  

一种互联网音频文件的聚类方法、搜索方法及系统

  

搜狗科技

200610150708.0

  

一种针对可播放媒体文件的搜索方法、系统及装置

  

搜狗科技

200710000966.5

  

一种相关信息的发布方法和装置

  

搜狗科技

200710119520.4

  

一种针对网页作弊的反作弊方法及系统

  

搜狗科技

200710178983.8

  

一种图片主色调分析方法及其装置

  

搜狗科技

200810103093.5

  

识别颜色单调缩略图的方法、装置及在搜索引擎中的应用

  

搜狗科技

200810115470.7

  

一种扩展查询的方法、装置及搜索引擎系统

  

搜狗科技

 

  •  

list of patents applications owned by Sogou Technology

 

申请号

  

专利名称

   权利人

200710000398.9

  

一种概念型文档的识别方法和系统

  

搜狗科技

200710079441.5

  

一种网页信息分类方法、系统及应用该分类的服务系统

  

搜狗科技

200710103028.8

  

一种网站分类方法及系统

  

搜狗科技

200710118493.9

  

一种对等网络中的数据传输方法及装置

  

搜狗科技

200710119176.9

  

一种对等网络中充分利用带宽资源的数据传输方法及装置

  

搜狗科技

200710177215.0

  

一种提供相关搜索的方法及系统

  

搜狗科技

200710177821.2

  

一种网址导航的方法和系统

  

搜狗科技

200710304182.1

  

一种对查询词分类的方法、装置及搜索引擎系统

  

搜狗科技

200810101642.5

  

一种重新定义查询词的搜索方法及装置

  

搜狗科技

200810102182.8

  

从文档中提取正文片段的方法及装置

  

搜狗科技

200810102805.1

  

一种获取多层信息的方法和装置

  

搜狗科技

200810103002.8

  

一种站内导航的方法及系统

  

搜狗科技

200810103097.3

  

一种聚类的方法、装置和系统

  

搜狗科技

200810103427.9

  

一种个性化网址导航的方法和系统

  

搜狗科技

200810111792.4

  

采集资源相关信息的方法、系统及其在搜索引擎中的应用

  

搜狗科技



--------------------------------------------------------------------------------

200810114318.7

  

一种识别重复缩略图的方法、装置及在搜索引擎中的应用

  

搜狗科技

200810116455.4

  

处理图片的方法、装置以及搜索图片的方法

  

搜狗科技

200810117287.0

  

查找歌词的方法及装置

  

搜狗科技

200810118086.2

  

一种搜索系列性数据的方法、装置及一种搜索引擎系统

  

搜狗科技

200810118752.2

  

插播音频文件的播放装置和方法

  

搜狗科技

200810118769.8

  

一种数据同步的方法及装置

  

搜狗科技

200810222478.3

  

定位IP地址的物理所在地的方法和装置

  

搜狗科技

200810222748.0

  

在网页中展现广告的方法及系统

  

搜狗科技

200810224413.2

  

建立导航查询数据库的方法及装置

  

搜狗科技

200810225407.9

  

获取别称匹配对的方法及装置

  

搜狗科技

200810225178.0

  

确定权威网站的方法及装置

  

搜狗科技

200810225370.X

  

多媒体文件搜索方法和装置

  

搜狗科技

200810225762.6

  

识别概念型网页的方法与系统

  

搜狗科技

200810226300.6

  

获取导航查询词的方法、装置及展现搜索结果的方法

  

搜狗科技

200810226972.7

  

语音文件插播方法及装置

  

搜狗科技

200810246860.8

  

一种广告投放的方法及系统

  

搜狗科技

200810246667.4

  

一种音乐推荐方法及装置

  

搜狗科技

200810246669.3

  

网站分类的方法及系统

  

搜狗科技

200810246668.9

  

一种频道的生成方法、装置和一种广告投放方法及系统

  

搜狗科技

200810247582.8

  

广告投放方法及系统

  

搜狗科技

200910076553.4

  

一种识别作弊网页的方法及系统

  

搜狗科技

200910076846.2

  

确定搜索引擎中输入字符串正确性的方法及装置

  

搜狗科技

200910079145.4

  

流媒体数据的发送、接收方法、装置和系统

  

搜狗科技

200910086854.5

  

无效模板生成方法及装置、无效网页识别方法及装置

  

搜狗科技

200910241285.7

  

一种自动更改字幕播放时间的方法和装置

  

搜狗科技

200810223310.4

  

提供网址收藏名称的方法及系统

  

搜狗科技

200810223309.1

  

提供网页访问入口的方法及装置

  

搜狗科技

200810223284.5

  

一种加载网页的方法及装置

  

搜狗科技

200810226080.7

  

访问路径生成方法、系统及设备

  

搜狗科技

200810226522.8

  

一种加载网页的方法及系统

  

搜狗科技

200810226524.7

  

浏览器获得网络资源的方法及浏览器

  

搜狗科技

200810226525.1

  

一种用于浏览器加载互联网资源的方法及系统

  

搜狗科技

200810226523.2

  

一种网址补全提示的方法及装置

  

搜狗科技

200810226378.8

  

展现网页资源的方法及装置

  

搜狗科技

200810226380.5

  

一种页面资源的处理方法及装置

  

搜狗科技

200810247580.9

  

一种识别网页相关资源类型的方法及装置

  

搜狗科技

200910077869.5

  

一种实现多标签应用程序中进行消息交互的方法及系统

  

搜狗科技

200910078613.6

  

一种展现网页的方法及装置

  

搜狗科技

200910080941.X

  

浏览器通行证实现方法及装置

  

搜狗科技

200910081076.0

  

一种提供起始页推荐配置的方法及装置

  

搜狗科技

200910135324.5

  

一种网址补全提示的方法及装置

  

搜狗科技

200910136055.4

  

一种在浏览器中加载网页的方法及浏览器

  

搜狗科技

200910083405.5

  

一种对浏览器中的声音进行控制的方法及系统

  

搜狗科技

200910140412.4

  

在浏览器中加载网页的方法及浏览器

  

搜狗科技

200910086528.4

  

视频播放方法及装置

  

搜狗科技

200910086606.0

  

一种浏览器展现页面特定资源的方法及系统

  

搜狗科技



--------------------------------------------------------------------------------

200910087269.7

  

浏览器客户端共享资源的方法、设备及系统

  

搜狗科技

200910086697.8

  

网络资源访问方法及代理装置

  

搜狗科技

200910087506.X

  

一种聚合内容RSS订阅方法和装置

  

搜狗科技

200910087500.2

  

一种网络资源内容提示方法及系统

  

搜狗科技

200910087503.6

  

一种对网页信息进行提示的方法及系统

  

搜狗科技

200910087504.0

  

一种网页信息订阅方法和装置

  

搜狗科技

200910087501.7

  

信息提示的方法及系统

  

搜狗科技

200910087502.1

  

一种更新提醒的方法及浏览器

  

搜狗科技

200910087505.5

  

一种更新提醒的方法及系统

  

搜狗科技

200910150451.2

  

浏览器状态同步方法及装置

  

搜狗科技

200910088286.2

  

一种批量收藏网页的方法及系统

  

搜狗科技

200910091052.3

  

一种展现网络资源链接的处理方法、系统及互联网终端

  

搜狗科技

200910236867.6

  

网络信息推荐、建立网络资源索引的方法及系统

  

搜狗科技

200910206471.7

  

展现网页资源的方法及装置

  

搜狗科技

200910262081.1

  

一种对浏览器中的声音进行控制的方法及系统

  

搜狗科技

200910243201.3

  

一种网页表单数据输出方法、装置及表单处理系统

  

搜狗科技

200910244560.0

  

一种展现网络资源的方法及系统

  

搜狗科技

200910244559.8

  

一种展现网页中页面元素的方法及系统

  

搜狗科技

201010103797.X

  

视频下载的方法及装置

  

搜狗科技

201010111841.1

  

一种网页信息订阅方法和装置

  

搜狗科技

201010133376.1

  

一种提供网络资源的方法及系统

  

搜狗科技

201010164946.3

  

一种网络流量控制方法、装置及局域网系统

  

搜狗科技

201010221063.1

  

一种网络信息推送方法及系统

  

搜狗科技

200610167242.5

  

一种互联网关键字符相关信息的发布方法和系统

  

搜狗科技

200710000399.3

  

一种便捷的信息搜索方法、系统及一种输入法系统

  

搜狗科技

200710095847.2

  

一种快速调用程序指令的方法、系统及一种输入法系统

  

搜狗科技

200710119038.0

  

一种提供个性化搜索的系统和方法

  

搜狗科技

200710118177.1

  

一种字符输入的方法和输入法系统

  

搜狗科技

200710119941.7

  

一种提高姓名词条输入效率的字符输入方法和系统

  

搜狗科技

200710120490.9

  

一种加载词库的方法、字符输入的方法和输入法系统

  

搜狗科技

200710121755.7

  

一种向用户词库中记录信息的方法和装置

  

搜狗科技

200710175449.1

  

一种针对输入信息的处理方法和装置及一种输入法系统

  

搜狗科技

200710176178.1

  

一种针对客户端用户群进行聚类的方法和系统

  

搜狗科技

200710178399.2

  

一种输入法网址导航的方法和一种输入法系统

  

搜狗科技

200710198603.7

  

一种互联网关键字符相关信息的发布方法和系统

  

搜狗科技

200710304280.5

  

一种辅助词库的生成方法和装置

  

搜狗科技

200810100979.4

  

一种输入法词典的实现方法和输入法系统

  

搜狗科技

200810102471.8

  

一种生成纠错数据库的方法、自动纠错的方法和系统

  

搜狗科技

200810105065.7

  

一种互联网信息整合发布的方法和系统

  

搜狗科技

200810105936.5

  

一种发布信息的方法、装置和系统

  

搜狗科技

200810113057.7

  

一种利用输入法进行即时通讯的方法和一种输入法系统

  

搜狗科技

200810113984.9

  

一种用户词参与智能组词输入的方法及一种输入法系统

  

搜狗科技

200810116059.1

  

一种输出通讯信息的方法及装置

  

搜狗科技

200810116190.8

  

一种输入过程中删除信息的方法及装置

  

搜狗科技

200810116410.7

  

一种利用数字键盘进行字词输入的方法和装置

  

搜狗科技

200810116566.5

  

生成编码频、输入字符编码的方法、装置和输入文字装置

  

搜狗科技



--------------------------------------------------------------------------------

200810117051.7

  

一种利用移动终端进行输入时显示信息的方法及装置

  

搜狗科技

200810117750.1

  

确定需要加载的辅助词库的方法、装置及输入法系统

  

搜狗科技

200810119166.X

  

一种字词输入的方法和输入法系统

  

搜狗科技

200810119167.4

  

邮件地址补全方法及装置

  

搜狗科技

200810119595.7

  

一种输入法安装方法及装置

  

搜狗科技

200810222203.X

  

形成个性化纠错模型的方法、装置及个性化纠错的输入法系统

  

搜狗科技

200810224815.2

  

一种提供纠错提示的方法、装置及输入法系统

  

搜狗科技

200810238917.X

  

一种输入法及输入法系统

  

搜狗科技

200810238915.0

  

一种字符输入过程中展现候选项方法及装置

  

搜狗科技

200810238916.5

  

一种展现人名候选项的方法及装置

  

搜狗科技

200810247039.8

  

一种输入法界面展现方法及装置

  

搜狗科技

200810247041.5

  

一种输入法界面展现方法及装置

  

搜狗科技

200810247040.0

  

一种输入法界面展现方法及装置

  

搜狗科技

200910076947.X

  

一种展现词条属性信息的方法及装置

  

搜狗科技

200910005127.1

  

一种输入法系统及智能组词的方法

  

搜狗科技

200910078614.0

  

自动更换皮肤的方法、装置及系统

  

搜狗科技

200910080306.1

  

自动更换皮肤的方法及装置

  

搜狗科技

200910081471.9

  

一种共享应用程序的方法及装置

  

搜狗科技

200910082479.7

  

一种实现输入法动态皮肤的方法及装置

  

搜狗科技

200910137634.0

  

确定需要加载的辅助词库的方法、装置及输入法系统

  

搜狗科技

200910082769.1

  

拼音输入方法及装置

  

搜狗科技

200910083870.9

  

一种划动选择的方法和装置

  

搜狗科技

200910089175.3

  

一种在固定位置展现候选词的方法及装置

  

搜狗科技

200910091238.9

  

应用程序性能优化方法及装置

  

搜狗科技

200910091212.4

  

一种编码串排序的方法、装置和一种文字输入方法、装置

  

搜狗科技

200910092626.9

  

一种在多个项目中进行切换的方法、装置和一种移动终端

  

搜狗科技

200910092700.7

  

一种输入转换过程中确定修改点的方法及装置

  

搜狗科技

200910093203.9

  

一种多平台多分辨率应用程序界面的处理方法和装置

  

搜狗科技

200910235412.2

  

一种基于网络通信的输入方法及系统

  

搜狗科技

200910236605.X

  

一种字词转换结果的获取方法及系统

  

搜狗科技

200910236606.4

  

一种获取输入法候选项的方法及系统

  

搜狗科技

200910241767.2

  

一种自适应输入方法及系统

  

搜狗科技

200910241768.7

  

一种硬件设备中进行输入的方法、系统及硬件设备

  

搜狗科技

200910242641.7

  

字符纠错方法及装置

  

搜狗科技

200910241883.4

  

一种对符号排列进行自动调整的方法、装置和输入法系统

  

搜狗科技

200910244000.5

  

一种提供输入法资源的方法及系统

  

搜狗科技

201010109227.1

  

一种触摸屏、触摸屏操作方法及一种触摸屏终端

  

搜狗科技

201010102273.9

  

一种至少两种语言混合输入的方法和输入法系统

  

搜狗科技

201010102743.1

  

快捷操作信息交互页面的方法、输入法系统和浏览器插件

  

搜狗科技

201019114058.8

  

一种在输入过程中展现信息的方法、装置和输入法系统

  

搜狗科技

201010113873.5

  

提供新词或热词的方法及系统

  

搜狗科技

201010126020.5

  

一种文字输入方法和具有翻译功能的输入法系统

  

搜狗科技

201010137311.4

  

一种用户词库同步更新方法、更新服务器及输入法系统

  

搜狗科技

201010137304.4

  

一种用户词库同步更新的方法、更新服务器及输入法系统

  

搜狗科技

201010145590.9

  

一种发起输入法远程计算请求的方法及装置

  

搜狗科技

201010161490.5

  

一种以笔画码进行输入的方法及一种输入法系统

  

搜狗科技



--------------------------------------------------------------------------------

201010164451.0

  

一种字符自动补充的方法、装置和输入法系统

  

搜狗科技

201010193167.6

  

一种基于混输字符串进行字符转换的方法和装置

  

搜狗科技

201010197817.4

  

一种名词输入的方法及系统

  

搜狗科技

201010208553.8

  

一种基于输入界面进行信息输入和执行的方法、装置

  

搜狗科技

201010211913.X

  

一种输入状态及键盘样式的切换方法和装置

  

搜狗科技

201010222558.6

  

一种展现虚拟键盘的方法、虚拟键盘和触摸屏终端

  

搜狗科技

201010222874.3

  

一种导航提示方法及系统

  

搜狗科技

201010221918.0

  

一种通过输入法平台进行导航的方法及装置

  

搜狗科技

201010222921.4

  

一种输入法平台获取导航结果的方法及装置

  

搜狗科技

201010232678.4

  

一种基于输入环境进行适配输入的方法和输入法系统

  

搜狗科技

200620133906.1

  

输入键盘、手机和便携式电子设备

  

搜狗科技

200810097312.3

  

一种用数字键输入汉语拼音的方法

  

搜狗科技

200810110565.X

  

一种在手持设备中显示文字字符的方法

  

搜狗科技

200910162884.X

  

一种在手机中建立语言版本的方法

  

搜狗科技

200910163197.X

  

一种在手机储存器中获得输入法数据的方法

  

搜狗科技

200910162901.X

  

一种从手机存储器中获得文字显示数据的方法

  

搜狗科技

200910162902.4

  

一种从手机存储器中获得语言提示信息的方法

  

搜狗科技

200910222364.3

  

一种在手机中用摇杆输入文字的方法

  

搜狗科技

 

  •  

List of patent applications that are jointly owned by Sogou Technology and
Tsinghua University

 

申请号

  

专利名称

   权利人

200910083143.2

  

获取新词的方法和装置

   搜狗科技、清华大学

200910087076.1

  

一种获取同义词的方法及装置

   搜狗科技、清华大学

200910088377.6

  

汉语缩略语处理方法和装置

   搜狗科技、清华大学

201010147364.4

  

一种从互联网上自动提取双语翻译词典的方法

   搜狗科技、清华大学

200610144289.X

  

一种搜索引擎性能评价的自动化处理方法

   搜狗科技、清华大学

200710098531.9

  

一种网络关键资源页面的自动定位方法

   搜狗科技、清华大学

200710099594.6

  

一种基于用户行为信息的搜索引擎检索结果重排序方法

   搜狗科技、清华大学

200810117516.9

  

一种新闻网页定位方法

   搜狗科技、清华大学

200810118668.0

  

一种基于观点检索的信息检索文档的评分方法

   搜狗科技、清华大学

200810224323.3

  

一种中文搜索引擎中查询词的拼写校正方法

   搜狗科技、清华大学

200910088943.3

  

投放广告的方法及装置

   搜狗科技、清华大学

200910236869.5

  

一种网页推荐方法和装置

   搜狗科技、清华大学

201010109570.6

  

基于用户浏览行为的网页描述文档构建方法及装置

   搜狗科技、清华大学

201010109586.7

  

基于交互信息的网页点击描述文档构建方法及装置

   搜狗科技、清华大学

　

  

一种基于Web访问日志分析的网页推荐方法

   搜狗科技、清华大学      

 

  •  

List of patent or patent application to be transferred from its current owner to
the Sogou WFOE. The application of the transfer will be filed before closing and
the completion of the transfer will be done post-closing.

 

申请号

   发明专利名称      申请人      申请日      备注  

200620133906.1

     输入键盘、手机和便携式电子设备         搜狐新时代         2006-9-27         转让给搜狗科技   



--------------------------------------------------------------------------------

  •  

List of patent application to be transferred from its current owner to the Sogou
WFOE. The application of the transfer will be filed before closing and the
completion of the transfer will be done post-closing.

 

申请号

  

发明专利名称

  

申请人

   申请日   

备注

   专利证书号

200810097312.3

  

一种用数字键输入汉语拼音的方法

  

搜狐新时代

  

2008-5-12

  

转让给搜狗科技

  

200810110565.X

  

一种在手持设备中显示文字字符的方法

  

搜狐新时代

  

2008-6-3

  

转让给搜狗科技

  

200910162884.X

  

一种在手机中建立语言版本的方法

  

搜狐新时代

  

2006-9-27

  

转让给搜狗科技

  

200910163197.X

  

一种从手机存储器中获得输入法数据的方法

  

搜狐新时代

  

2006-9-27

  

转让给搜狗科技

  

200910162901.X

  

一种从手机存储器中获得文字显示数据的方法

  

搜狐新时代

  

2006-9-27

  

转让给搜狗科技

  

200910162902.4

  

一种从手机存储器中获得语言提示信息的方法

  

搜狐新时代

  

2006-9-27

  

转让给搜狗科技

  

 

  c.

Copyright

List of Copyrights owned by the Group Companies:

 

软件名称

   登记日期   

取得方式

  

著作权人

搜狗网页搜索引擎应用系统v1.0

   2008-5-7    原始取得    搜狗科技

搜狗音乐盒搜索及应用系统软件V1.0

   2008-4-22    原始取得    搜狗科技

搜狗音乐搜索引擎应用系统V1.0

   2008-10-20    原始取得    搜狗科技

搜狗拼音含字词库输入法应用系统V1.0

   2007-5-31    原始取得    搜狗科技

搜狗拼音含字词库输入法应用系统V2.0

   2007-5-31    原始取得    搜狗科技

搜狗拼音含字词库输入法应用系统V3.0

   2008-2-3    原始取得    搜狗科技

搜狗拼音含字词库输入法应用系统V4.0

   2009-7-21    原始取得    搜狗科技

搜狗五笔输入法应用系统V1.0

   2009-7-21    原始取得    搜狗科技

搜狗浏览器及教育网加速软件V1.0

   2009-7-22    原始取得    搜狗科技



--------------------------------------------------------------------------------

List of copyrighted to be transferred from its current owner to the Sogou WFOE.
The application of the transfer will be filed before closing and the completion
of the transfer will be done post-closing.

 

软件名称

   登记日期     

取得方式

  

著作权人

  

备注

搜狗手机输入法应用系统（PPC版）V1.3

     2009-9-21       原始取得    搜狗科技、搜狐新时代    新时代放弃共有

搜狗手机输入法客户端应用系统V1.3

     2009-9-21       原始取得    搜狗科技、搜狐新时代    新时代放弃共有

S9文字显示函数软件

     　2010-4-7       继受取得    搜狐新时代    随S9转让给搜狗科技

S9拼音文字输入法软件

     　2010-4-7       继受取得    搜狐新时代    随S9转让给搜狗科技

数码拼音数字键中文输入法软件 V3.01

     　2010-4-7       继受取得    搜狐新时代    随S9转让给搜狗科技

 

  d.

Trademarks – below is a list of trademarks to be transferred from its current
owner to Sogou WFOE. The application of the transfer will be filed before
closing and the completion of the transfer will be done post-closing.

 

申请号

   商标    类别      注册人      取得日期    取得方式      拟转入主体  

4257784

   LOGO [g126804ex10_38pg83a.jpg]       9         搜狐新时代       2007-2-14     
原始取得         搜狗科技   

4257783

   LOGO [g126804ex10_38pg83b.jpg]       35         搜狐新时代       2008-3-14     
原始取得         搜狗科技   

4203481

  

sogou

     42         搜狐新时代       2007-12-28      原始取得         搜狗科技   

4204323

  

sogle

     42         搜狐新时代       2007-12-28      原始取得         搜狗科技   

4204324

  

sougle

     42         搜狐新时代       2007-9-28      原始取得         搜狗科技   

4952050

  

S9

     42         搜狐新时代       2009-5-21      受让取得         搜狗科技   

 

1.

PRC Subsidiary’s application for registering its trademark LOGO
[g126804ex10_38pg83c.jpg] LOGO [g126804ex10_38pg83d.jpg] and LOGO
[g126804ex10_38pg83e.jpg] under class 42 was rejected by the China Trademark
Office because of prior applications. We are still in the process of objecting
the prior applications. If prior applications are rejected by China Trademark
Office. We have also re-submitted our application for LOGO
[g126804ex10_38pg83f.jpg] . Once the objections are approved by the China
Trademark Office, we will be able to registered our application. However, the
PRC Subsidiary continues to use the Sogou trademark.

Section 3.19(a)(B)

 

2.

Sogou Information has been sued by SONY BMG, Warner, Universal and EMI, claiming
that Sogou’s provision of music search services infringed certain copyrights.
The judgment of first instance is attached as Annex III. The cases are now in
second instance.



--------------------------------------------------------------------------------

Annex III

Section 3.19(b)

None.

Section 3.19(c)

None.



--------------------------------------------------------------------------------

Section 3.21

Insurance

 

1.

The Group Companies maintain the following insurance policies:

 

财产保险　

序号

  

保险单号

  

我方主体

  

对方主体

  

合同名称

  

合同内容

   金额（单位：元）

1

  

PQYA2010110

19304000222

   搜狗信息    中国人民财产保险股份有限公司北京市分公司    财产一切险保险单    投保财产为搜狐网络大厦等73处，投保金额3551857元   
1428.95

2

  

PQAK2010110

19304000006

   搜狗信息    中国人民财产保险股份有限公司北京市分公司    高新技术企业财产一切险保险    投保财产为搜狐网络大厦等73处，投保金额3084257元
   571.54

3

  

PQAK2009110

19304000003

   搜狗信息    中国人民财产保险股份有限公司北京市分公司    高新技术企业财产一切险保险单   
投保财产为搜狐网络大厦等14处，投保金额3591955.37元    4452

4

  

PQAK2009110

19304000002

   搜狗科技    中国人民财产保险股份有限公司北京市分公司    高新技术企业财产一切险保险单   
投保财产为搜狐网络大厦等37处，投保金额83921956.76元    101861

5

  

PQYA2010110

19304000223

   搜狗科技    中国人民财产保险股份有限公司北京市分公司    财产一切险保险单    投保财产为搜狐网络大厦等73处，投保金额98495140.76元
   39950.69

6

  

PQAK2010110

19304000004

   搜狗科技    中国人民财产保险股份有限公司北京市分公司    高新技术企业财产一切险保险   
投保财产为搜狐网络大厦等73处，投保金额96736040.76元    17948.23



--------------------------------------------------------------------------------

Section 3.22

Employee Matters

 

1.

The Key Employees of the Group Companies as of the Closing will be:

王小川、杨洪涛、茹立云、洪涛

徐红兵、李刚、郭奇、庞平、张熙、

张岩、黄海钰、高清霞、马艳玲



--------------------------------------------------------------------------------

SCHEDULE 5.16(i)

List of Agreements

relating to

Assets and Liabilities Transferred from Group Companies to Sohu

Evidence shall have been delivered to each of the Purchasers confirming that
(i) each of the following agreements has been fully executed, a copy of which is
attached under Exhibit 5.16(A), (ii) each of the following agreements, if
applicable, shall have been submitted (along with any required additional or
supplemental documentation or information) to any relevant Governmental
Authorities necessary to give effect to the transactions contemplated thereby,
and (iii) except as otherwise provided herein below, the transactions
contemplated by each of the following agreements shall have been consummated in
full:

 

•  

IP Transfer Agreement between Sogou Information and Beijing Sohu New Media
Information Technology Co., Ltd. (“Sohu New Media”);

 

•  

IP Transfer Agreement between Sogou BVI and Sohu.com Limited;

Prior to the Closing, evidence shall have been delivered to each of the
Purchasers confirming that (i) each of the following agreements (each in form
and substance satisfactory to the Purchasers) shall have been fully executed,
(ii) each of the following agreements, if applicable, shall have been submitted
(along with any required additional or supplemental documentation or
information) to any relevant Governmental Authorities necessary to give effect
to the transactions contemplated thereby, and (iii) except as otherwise provided
herein below, the transactions contemplated by each of the following agreements
shall have been consummated in full:

 

•  

Personnel, Asset and Business Transfer Agreement between the PRC Subsidiary and
Sohu New Media;

 

•  

Personnel, Asset and Business Transfer Agreement between Sogou Information and
Sohu New Media; and

provided, that the IP transfers contemplated under the various transfer
agreement thereby shall not be required to have been consummated in full upon
Closing but shall be consummated as soon as possible after Closing and in any
event within nine (9) months after Closing.



--------------------------------------------------------------------------------

SCHEDULE 5.16(ii)

List of Agreements

relating to

Assets and Liabilities Transferred from Sohu to Group Companies

Evidence shall have been delivered to each of the Purchasers confirming that
(i) each of the following agreements has been fully executed, a copy of which is
attached under Exhibit 5.16(A), (ii) each of the following agreements, if
applicable, shall have been submitted (along with any required additional or
supplemental documentation or information) to any relevant Governmental
Authorities necessary to give effect to the transactions contemplated thereby,
and (iii) except as otherwise provided herein below, the transactions
contemplated by each of the following agreements shall have been consummated in
full:

 

•  

Transfer Agreement for Personnel and IP related to Smart Phone between Beijing
Sohu New Era Information Technology Co., Ltd. (“Sohu New Era”) and Sogou
Information;

 

•  

Transfer Agreement for Personnel and IP related to S9 between Sohu New Era and
Sogou Information;

 

•  

IP Transfer Agreement between Sohu New Era and the PRC Subsidiary;

 

•  

Personnel Transfer Agreement between Beijing Sohu Software Technology Co., Ltd.
(“Sohu Software”) and the PRC Subsidiary;

 

•  

Personnel Transfer Agreement between Sogou Information and the PRC Subsidiary;

 

•  

Personnel Transfer Agreement between Sogou Information and Beijing Sohu Internet
Information Services Co., Ltd.;

 

•  

Personnel Transfer Agreement between Sogou Information and Beijing Goodfeel
Technology Co., Ltd.;

Prior to the Closing, evidence shall have been delivered to each of the
Purchasers confirming that (i) each of the following agreements (each in form
and substance as set forth in Exhibit 5.16(A) attached hereto, except with
respect to the schedules thereto, which shall be satisfactory to the Purchasers)
shall have been fully executed, (ii) each of the following agreements, if
applicable, shall have been submitted (along with any required additional or
supplemental documentation or information) to any relevant Governmental
Authorities necessary to give effect to the transactions contemplated thereby,
and (iii) except as otherwise provided herein below, the transactions
contemplated by each of the following agreements shall have been consummated in
full:

 

•  

Asset and Business Transfer Agreement between Sohu New Era and Sogou
Information;



--------------------------------------------------------------------------------

•  

Asset Transfer Agreement between Sohu New Media and Sogou Information;

 

•  

Asset and Business Transfer Agreement between Sohu New Era and Sogou
Information;

 

•  

Asset Transfer Agreement between Sohu New Media and Sogou Information;

 

•  

Asset Transfer Agreement between Sohu Software and Sogou Information;

 

•  

Asset Transfer Agreement between Sohu New Era and the PRC Subsidiary;

 

•  

Asset Transfer Agreement between Sohu New Media and the PRC Subsidiary;

 

•  

Trade Goodwill Transfer between Sogou BVI and Sohu.com Limited;

 

•  

Asset Transfer Agreement between Sohu Software and the PRC Subsidiary;

provided, that the IP transfers contemplated under the various transfer
agreement thereby shall not be required to have been consummated in full upon
Closing, but shall be consummated as soon as possible after Closing and in any
event within nine (9) months after Closing.



--------------------------------------------------------------------------------

SCHEDULE 5.16(iii)

List of Other Agreements and Obligations

relating to

Restructuring Plan

A. VIE Structure:

Evidence shall have been delivered to each of the Purchasers confirming that
(i) each of the following agreements has been fully executed, a copy of which is
attached under Exhibit 5.16(A), (ii) each of the following agreements, if
applicable, shall have been submitted (along with any required additional or
supplemental documentation or information) to any relevant Governmental
Authorities necessary to give effect to the transactions contemplated thereby,
and (iii) except as otherwise provided herein below, the transactions
contemplated by each of the following agreements shall have been consummated in
full:

 

•  

Agreement of Termination of Loan and Equity Pledge Agreement, dated
September 26, 2010 between Sohu New Era and Jing Zhou (the “Zhou Terminated
Pledge”);

 

•  

Agreement of Termination of Loan and Equity Pledge Agreement, dated
September 26, 2010 between Sohu New Era and Wei Li (the “Li Terminated Pledge”);

 

•  

Loan Agreement, dated September 26, 2010 between the PRC
Subsidiary and Xiaochuan Wang;

 

•  

Loan Agreement, dated September 26, 2010 between the PRC Subsidiary and Xianxian
Hao;

 

•  

Equity Interest Transfer Agreement, dated September 26, 2010 between Jing Zhou
and Xiaochuan Wang;

 

•  

Equity Interest Transfer Agreement, dated September 26, 2010 between Wei Li and
Xianxian Hao;

 

•  

Business Operation Agreement, dated September 26, 2010 by and among the PRC
Subsidiary, Sogou Information, Xiaochuan Wang and Xianxian Hao;

 

•  

Power of Attorney, dated September 26, 2010 and signed by Xiaochuan Wang;

 

•  

Power of Attorney, dated September 26, 2010 and signed by Xianxian Hao;

 

•  

Equity Pledge Agreement, September 26, 2010 by and among the PRC Subsidiary,
Xiaochuan Wang and Xianxian Hao (the “New Pledge”);



--------------------------------------------------------------------------------

•  

Exclusive Equity Interest Purchase Right Agreement, September 26, 2010 by and
among the PRC Subsidiary, Sogou Information, Xiaochuan Wang and Xianxian Hao;

 

•  

Exclusive Technology Consulting and Service Agreement, September 26, 2010
between the PRC Subsidiary and Sogou Information;

 

•  

Business Cooperation Agreement, dated September 26, 2010 between the PRC
Subsidiary and Sogou Information; and

 

•  

Personnel Transfer Agreement, dated September 26, 2010 between the PRC
Subsidiary and Sogou Information;

provided, that the following portions of the transactions contemplated by the
agreements listed above shall not be required to have been consummated in full:

 

•  

registration of the change of the shareholder register of Sogou Information,
reflecting the withdrawal of each of Jing Zhou and Wei Li as shareholder of
Sogou Information and the addition of Xiaochuan Wang and Xianxian Hao as the
shareholders of record of Sogou Information, with the relevant governmental
authority, which shall have completed no later than October 24, 2010;

 

•  

deregistration of the Zhou Terminated Pledge and the Li Terminated Pledge shall
have been completed no later than December 31, 2010; and

 

•  

registration of the New Pledge shall have been completed no later than
December 31, 2010.

B. Loan Agreements:

Prior to the Closing, the Company shall have entered into each of (i) a Bridge
Loan Agreement with Sohu with respect to funding beginning October 1, 2010, and
(ii) an Offshore Loan Agreement (the “Sohu Offshore Loan Agreement”) as referred
to in Section 7.9 of the Purchase Agreement, each in form and substance
satisfactory to the Purchasers, to be set forth in Exhibit 5.16(iii)(B) attached
hereto.

C. Four Party Agreement:

As of the Closing, the Cooperation Agreement dated July 29, 2010 by and among
Sohu New Media, Sohu Internet Information, Sogou Technology and Sogou
Information (the “Cooperation Agreement”) with respect to the provision of
services by Sohu to the Group Companies on an ongoing basis shall remain in full
force and effect in the form attached hereto as Exhibit 5.16(iii)(C).



--------------------------------------------------------------------------------

Sohu will cooperate with the Group Companies to ensure that, as soon as
practicable and in any event prior to the termination of the Cooperation
Agreement, the Group Companies will have the capability and capacity to
undertake, without assistance from Sohu or any third party, all of the services
previously provided by Sohu pursuant to the Cooperation Agreement.

D. Employees:

 

•  

Xianxian Hao shall have become an employee of the Group Companies and shall
enter into employment agreements in form and substance as set forth in Exhibit F
of the Purchase Agreement with Sogou WFOE prior to or immediately after the
Closing.

 

•  

Sohu will procure that after the date of the Closing and for so long as Mr. Wang
Xiaochuan remains Chief Technical Officer of Sohu, Mr. Wang shall devote no more
than five percent (5%) of his working time to the business of Sohu, and shall
devote all other working time to the business of the Group Companies.

 

•  

Sohu will procure that Mr. Wang Xiaochun shall resign from his position of Chief
Technical Officer of Sohu and all other positions with Sohu no later than the
twelve (12) month anniversary of the Closing.